Exhibit 10.1
[EXECUTION]
LOAN AGREEMENT
Dated as of December 14, 2009
By and Among
ASTA FUNDING ACQUISITION I, LLC; ASTA FUNDING ACQUISITION II, LLC;
PALISADES COLLECTION, L.L.C.; PALISADES ACQUISITION I, LLC; PALISADES
ACQUISITION II, LLC; PALISADES ACQUISITION IV, LLC; PALISADES
ACQUISITION V, LLC; PALISADES ACQUISITION VI, LLC; PALISADES
ACQUISITION VII, LLC; PALISADES ACQUISITION VIII, LLC; PALISADES
ACQUISITION IX, LLC; PALISADES ACQUISITION X, LLC; CLIFFS PORTFOLIO
ACQUISITION I, LLC; SYLVAN ACQUISITION I, LLC; AND OPTION CARD, LLC,
as Borrowers,
THE OTHER CREDIT PARTIES SIGNATORY HERETO
FROM TIME TO TIME,
as Credit Parties,
and
BANK LEUMI USA,
as Lender

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
1. AMOUNT AND TERMS OF CREDIT
    2  
1.1 Credit Facilities
    2  
1.2 Use of Proceeds
    3  
1.3 Interest
    3  
1.4 Receipt of Payments
    4  
1.5 Application and Allocation of Payments
    4  
1.6 Loan Account and Accounting
    5  
1.7 Indemnity
    5  
1.8 Access
    6  
1.9 Taxes
    7  
1.10 Capital Adequacy; Increased Costs; Illegality
    8  
1.11 Single Loan
    9  
1.12 Security Interest
    9  
1.13 No Outstanding Obligations
    9  
2. CONDITIONS PRECEDENT
    9  
2.1 Conditions to the Initial Revolving Loan
    9  
2.2 Further Conditions to Each Loan
    10  
3. REPRESENTATIONS AND WARRANTIES
    11  
3.1 Corporate Existence; Compliance with Law
    11  
3.2 Executive Offices, Collateral Locations, FEIN
    12  
3.3 Corporate Power, Authorization, Enforceable Obligations
    12  
3.4 Financial Statements and Projections
    12  
3.5 Reserved
    13  
3.6 Ownership of Property; Liens
    13  
3.7 Labor Matters
    13  
3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
    13  
3.9 Government Regulation
    14  
3.10 Margin Regulations
    14  
3.11 Taxes
    14  
3.12 ERISA
    15  
3.13 No Litigation
    16  
3.14 Brokers
    16  
3.15 Intellectual Property
    16  
3.16 Full Disclosure
    16  
3.17 Environmental Matters
    17  
3.18 Insurance
    17  
3.19 Deposit and Disbursement Accounts
    18  
3.20 Government Contracts
    18  
3.21 Customer and Trade Relations
    18  
3.22 Reserved
    18  
3.23 Solvency
    18  
3.24 Restrictions on or Relating to Subsidiaries
    18  
3.25 Disaster Recovery Plan
    18  

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
4. FINANCIAL STATEMENTS AND INFORMATION
    18  
4.1 Reports and Notices
    18  
4.2 Communication with Accountants
    19  
4.3 Annual Audited Statements
    19  
5. AFFIRMATIVE COVENANTS
    19  
5.1 Maintenance of Existence and Conduct of Business
    19  
5.2 Payment of Charges
    19  
5.3 Books and Records
    20  
5.4 Insurance; Damage to or Destruction of Collateral
    20  
5.5 Compliance with Laws
    21  
5.6 Supplemental Disclosure
    21  
5.7 Intellectual Property
    21  
5.8 Environmental Matters
    22  
5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases
    22  
5.10 ERISA
    22  
5.11 Servicing Agreements
    23  
5.12 Inactive Subsidiaries
    26  
5.13 Further Assurances
    26  
6. NEGATIVE COVENANTS
    26  
6.1 Mergers, Subsidiaries, Etc.
    26  
6.2 Investments; Revolving Loan and Advances
    26  
6.3 Indebtedness
    27  
6.4 Employee Loans and Affiliate Transactions
    28  
6.5 Capital Structure and Business
    29  
6.6 Guaranteed Indebtedness
    30  
6.7 Liens; Lien Release
    30  
6.8 Sale of Stock and Assets
    32  
6.9 ERISA
    32  
6.10 Reserved
    33  
6.11 Hazardous Materials
    33  
6.12 Sale-Leasebacks
    33  
6.13 Cancellation of Indebtedness
    33  
6.14 Restricted Payments
    33  
6.15 Change of Corporate Name or Location; Change of Fiscal Year
    33  
6.16 No Impairment of Intercompany Transfers
    33  
6.17 No Speculative Transactions
    33  
6.18 Leases; Real Estate Purchases
    33  
6.19 Changes Relating to Subordinated Debt; Material Contracts
    34  
6.20 Credit Parties Other than Borrowers
    34  
6.21 Adverse Transactions
    34  
6.22 Disaster Recovery Plan
    34  
6.23 Limitation on Collection Fees
    35  
6.24 No Amendment to Servicing Agreements
    35  
7. TERM
    35  
7.1 Termination
    35  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
7.2 Survival of Obligations Upon Termination of Financing Arrangements
    35  
8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
    35  
8.1 Events of Default
    35  
8.2 Remedies
    38  
8.3 Waivers by Credit Parties
    38  
9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
    39  
9.1 Assignment and Participations
    39  
10. SUCCESSORS AND ASSIGNS
    39  
10.1 Successors and Assigns
    40  
11. MISCELLANEOUS
    40  
11.1 Complete Agreement; Modification of Agreement
    40  
11.2 Fees and Expenses
    40  
11.3 No Waiver
    41  
11.4 Remedies
    41  
11.5 Severability
    42  
11.6 Conflict of Terms
    42  
11.7 Confidentiality
    42  
11.8 GOVERNING LAW
    42  
11.9 Notices
    43  
11.10 Section Titles
    44  
11.11 Counterparts
    44  
11.12 WAIVER OF JURY TRIAL
    44  
11.13 Press Releases and Related Matters
    44  
11.14 Reinstatement
    44  
11.15 Advice of Counsel
    45  
11.16 No Strict Construction
    45  
11.17 Lender for Service
    45  
12. CROSS-GUARANTY; SUBORDINATION
    45  
12.1 Cross-Guaranty
    45  
12.2 Waivers by Borrowers
    46  
12.3 Benefit of Guaranty
    46  
12.4 Subordination of Subrogation, Etc.
    46  
12.5 Election of Remedies
    46  
12.6 Limitation
    47  
12.7 Contribution with Respect to Guaranty Obligations
    47  
12.8 Liability Cumulative
    48  
12.9 Subordination
    48  

 

iii



--------------------------------------------------------------------------------



 



APPENDICES

         
Annex A (Recitals)
  —   Definitions
Annex C
  —   Reserved
Annex D
  —   Reserved
Annex E (Section 4.1(a))
  —   Financial Statements and Projections Reporting
Annex F (Section 4.1(b))
  —   Collateral Reports
Annex G (Section 6.10)
  —   Reserved
Annex H
  —   Reserved
Annex I (Section 11.10)
  —   Notice Addresses
Annex J (from Annex A -
Commitments definition)
  —   Commitments as of Closing Date
Annex L (Section 11.2(b)(ii))
  —   Counterpart to Loan Agreement
Schedule 1.1
  —   Lender’s Representatives
Schedule 1.1(c)
  —   Ratable Shares of each Borrower

 

4



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is executed and entered into as of
December 14, 2009 (and shall be effective as of the Effective Date) by and among
ASTA FUNDING ACQUISITION I, LLC, a Delaware limited liability company, ASTA
FUNDING ACQUISITION II, LLC, a Delaware limited liability company, PALISADES
COLLECTION, L.L.C., a Delaware limited liability company, PALISADES ACQUISITION
I, LLC, a Delaware limited liability company, PALISADES ACQUISITION II, LLC, a
Delaware limited liability company, PALISADES ACQUISITION IV, LLC, a Delaware
limited liability company, PALISADES ACQUISITION V, LLC, a Delaware limited
liability company, PALISADES ACQUISITION VI, LLC, a Delaware limited liability
company, PALISADES ACQUISITION VII, LLC, a Delaware limited liability company,
PALISADES ACQUISITION VIII, LLC, a Delaware limited liability company, PALISADES
ACQUISITION IX, LLC, a Delaware limited liability company, PALISADES ACQUISITION
X, LLC, a Delaware limited liability company, CLIFFS PORTFOLIO ACQUISITION I,
LLC, a Delaware limited liability company, SYLVAN ACQUISITION I, LLC, a Delaware
limited liability company, and OPTION CARD, LLC, a Colorado limited liability
company (sometimes collectively referred to herein as “Borrowers” and
individually as a “Borrower”); ASTA FUNDING, INC., a Delaware corporation,
COMPUTER FINANCE, LLC, a Delaware limited liability company, ASTAFUNDING.COM,
LLC, a Delaware limited liability company, ASTA COMMERCIAL, LLC, a Delaware
limited liability company, VATIV RECOVERY SOLUTIONS, LLC, a Texas limited
liability company, ASTA FUNDING ACQUISITION IV, LLC, a Delaware limited
liability company, PALISADES ACQUISITION XI, LLC, a Delaware limited liability
company, PALISADES ACQUISITION XII, LLC, a Delaware limited liability company,
PALISADES ACQUISITION XIII, LLC, a Delaware limited liability company, PALISADES
ACQUISITION XIV, LLC, a Delaware limited liability company, PALISADES
ACQUISITION XV, LLC, a Delaware limited liability company, PALISADES ACQUISITION
XVII, LLC, a Delaware limited liability company, PALISADES ACQUISITION XVIII,
LLC, a Delaware limited liability company, CITIZENS LENDING GROUP LLC, a
Delaware limited liability company, and VENTURA SERVICES, LLC, a Delaware
limited liability company (collectively, “Guarantor”); BANK LEUMI USA, a New
York bank (hereinafter referred to as “Lender” or “BLUSA”).
RECITALS
WHEREAS, Borrowers have requested that Lender extend a revolving credit facility
to Borrowers in the amount of Six Million Dollars ($6,000,000) in the aggregate
for the purpose of refinancing certain indebtedness of Borrowers and to provide
funds for the acquisition of Portfolios and other general corporate purposes of
Borrowers; and for these purposes, Lender is willing to make certain loans and
other extensions of credit to Borrowers of up to such amount upon the terms and
conditions set forth herein; and
WHEREAS, Borrowers have agreed to secure all of their obligations under the Loan
Documents by granting to Lender a security interest in and lien upon all of
their existing and after-acquired personal and real property; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, Guarantors are willing to guarantee all of the obligations of Borrowers
to Lender under the Loan Documents and have agreed to secure all of their
obligations by granting to Lender a security interest in and lien upon
substantially all of their existing and after-acquired personal property; and
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes and other attachments (collectively, “Appendices”) hereto, or expressly
identified to this Agreement, are incorporated herein by reference, and taken
together with this Agreement, shall constitute but a single agreement. These
Recitals shall be construed as part of the Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
AMOUNT AND TERMS OF CREDIT
Credit Facilities.
Revolving Credit Facility.
Subject to the terms and conditions hereof, Lender agrees to make revolving
credit advances (each, an “Advance” and collectively, the “Advances”) to
Borrowers from time to time until the Commitment Termination Date. At no time
shall the aggregate outstanding Revolving Loan exceed the Commitment. Until the
Commitment Termination Date, Borrowers may borrow, repay and reborrow under this
Section 1.1(a). Each Advance shall be made on notice by Borrower Representative
on behalf of the applicable Borrower to one of the representatives of Lender
identified in Schedule 1.1 at the address specified therein. Any such notice
must be given no later than 1:00 p.m. (New York time) on the Business Day of the
proposed Advance. Each such notice (a “Notice of Borrowing”) must be given in
writing (by telecopy or overnight courier) substantially in the form of
Exhibit 1.1(a)(i) attached to the Disclosure Document, and shall include the
information required in such Exhibit and such other information as may be
reasonably required by Lender.
Except as provided in Section 1.9, Borrowers shall execute and deliver to Lender
a note to evidence the Commitment. The note shall be in the principal amount of
the Commitment dated the Closing Date and substantially in the form of
Exhibit 1.1(a)(ii) attached to the Disclosure Document (a “Revolving Note”). The
Revolving Note shall represent the obligation of the Borrowers to pay the amount
of the Lender’s Commitment or, if less, the aggregate unpaid principal amount of
all Advances to Borrowers together with interest thereon as prescribed in
Section 1.3. The entire unpaid balance of the aggregate Revolving Loan and all
other non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date.
Reliance on Notices; Appointment of Borrower Representative. Lender shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Borrowing or similar notice purporting to be executed by an officer of the
Borrower Representative and believed by Lender to be genuine. Lender may assume
that each Person executing and

 

2



--------------------------------------------------------------------------------



 



delivering any notice in accordance herewith who purports to be a person on the
list of authorized signatories provided from time to time by Borrower
Representative to Lender was duly authorized, unless the responsible individual
acting thereon for Lender has actual knowledge to the contrary. Each Borrower
hereby designates Palisades as its representative and agent on its behalf for
the purposes of issuing Notices of Borrowing, giving instructions with respect
to the disbursement of the proceeds of the Revolving Loan, effecting repayment
of the Revolving Loan, giving and receiving all other notices and consents
hereunder or under any of the other Loan Documents and taking all other actions
(including in respect of compliance with covenants) on behalf of any Borrower or
Borrowers under the Loan Documents. Borrower Representative hereby accepts such
appointment. Lender may regard any notice or other communication pursuant to any
Loan Document from Borrower Representative as a notice or communication from all
Borrowers, and shall give any notice or communication required or permitted to
be given to any Borrower or Borrowers hereunder to Borrower Representative on
behalf of such Borrower or Borrowers. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.
Notwithstanding anything contained in Section 1.3(a) or otherwise in this
Agreement to the contrary, use of Advances to finance any Portfolio purchase
from Palisades Acquisition XVI, LLC shall require the prior written consent of
Lender.
Use of Proceeds. Borrowers shall utilize the proceeds of the Revolving Loan
solely to repay existing Indebtedness, for the purchase of Portfolios, and for
ordinary working capital, general corporate needs and as otherwise permitted
under this Agreement, including, without limitation, the purchase of Rejected
Portfolios, subject to the terms, conditions and limitations set forth in this
Agreement.
Interest.
• Borrowers shall pay interest to Lender, in arrears on each applicable Interest
Payment Date, at the Reference Rate plus one hundred (100) basis points per
annum, based on the aggregate Advances outstanding from time to time; provided,
however, at no time shall the interest rate under this Section 1.3(a) be less
than four hundred fifty (450) basis points per annum.
If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.
All computations of interest shall be made by Lender on the basis of a 360-day
year, in each case for the actual number of days ccurring in the period for
which such interest and Fees are payable. The Reference Rate is a floating rate
determined for each day. Each determination by Lender of an interest rate
hereunder shall be final, binding and conclusive on Borrowers, absent manifest
error.

 

3



--------------------------------------------------------------------------------



 



So long as an Event of Default has occurred and is continuing under
Section 8.1(a), (h) or (i) or so long as any other Default, which is not
reasonably capable of being cured, or Event of Default has occurred and is
continuing and at the election of Lender confirmed by written notice from Lender
to Borrower Representative, the interest rate applicable to the Revolving Loan
shall be increased to Reference Rate plus four hundred (400) basis points per
annum (the “Default Rate”), and all outstanding Obligations shall bear interest
at the Default Rate. Interest at the Default Rate shall accrue from the initial
date of such Default, which is not reasonably capable of being cured, or Event
of Default until that Default, which is not reasonably capable of being cured,
or Event of Default is cured or waived and shall be payable upon demand.
Notwithstanding anything to the contrary set forth in this Section 1.3, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Lender, is equal to the total
interest that would have been received had the interest rate payable hereunder
been (but for the operation of this paragraph) the interest rate payable since
the Closing Date as otherwise provided in this Agreement. Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
Sections 1.3(a) through (d), unless and until the rate of interest again exceeds
the Maximum Lawful Rate, and at that time this paragraph shall again apply. In
no event shall the total interest received by Lender pursuant to the terms
hereof exceed the amount that Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate. If the Maximum Lawful Rate is calculated pursuant to this
paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made. If, notwithstanding the provisions of this Section 1.3(e),
a court of competent jurisdiction shall finally determine that Lender has
received interest hereunder in excess of the Maximum Lawful Rate, Lender shall,
to the extent permitted by applicable law, promptly apply such excess in the
order specified in Section 1.5 and thereafter shall refund any excess to
Borrowers or as a court of competent jurisdiction may otherwise order.
Receipt of Payments. Borrowers shall make each payment under this Agreement not
later than 3:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account. For purposes of computing
interest as of any date, all payments shall be deemed received on the Business
Day on which immediately available funds therefore are received in the
Collection Account prior to 3:00 p.m. New York time. Payments received after
3:00 p.m. New York time on any Business Day or on a day that is not a Business
Day shall be deemed to have been received on the following Business Day.
Application and Allocation of Payments.
So long as no Default, which is not reasonably capable of being cured, or Event
of Default has occurred and is continuing, (i) payments consisting of proceeds
of Accounts received in the ordinary course of business shall be applied to the
Revolving Loan; and (ii) voluntary prepayments shall be applied as determined by
Borrower Representative, subject to the

 

4



--------------------------------------------------------------------------------



 



applicable provisions of Section 1.5(a). Subject to this Section 1.5, as to any
other payment, and as to all payments made when a Default, which is not
reasonably capable of being cured, or Event of Default has occurred and is
continuing or following the Commitment Termination Date, each Borrower hereby
irrevocably waives the right to direct the application of any and all payments
received from or on behalf of such Borrower, and each Borrower hereby
irrevocably agrees that Lender shall have the continuing exclusive right to
apply any and all such payments against the Obligations of Borrowers as Lender
may deem advisable notwithstanding any previous entry by Lender in the Loan
Account or any other books and records. Subject to this Section 1.5, in the
absence of a specific determination by Lender with respect thereto, payments
shall be applied to amounts then due and payable in the following order: (1) to
fees Lender’s expenses reimbursable hereunder; (2) to interest on the Revolving
Loan, ratably in proportion to the interest accrued as to each Revolving Loan;
(3) to principal payments on the Revolving Loan; and (4) to all other
Obligations, including expenses of Lender to the extent reimbursable under
Section 11.2.
Lender is authorized to, and at its sole election may, charge to the Revolving
Loan balance on behalf of each Borrower and cause to be paid all fees, expenses,
Charges, costs (including insurance premiums in accordance with Section 5.4(a))
and interest, owing by Borrowers under this Agreement or any of the other Loan
Documents if and to the extent Borrowers fail to pay promptly any such amounts
as and when due. At Lender’s option and to the extent permitted by law, any
charges so made shall constitute part of the Revolving Loan hereunder.
Loan Account and Accounting. Lender shall maintain loan accounts (the “Loan
Account”) on its books to record: all Advances, all payments made by Borrowers,
and all other debits and credits as provided in this Agreement with respect to
the Revolving Loan or any other Obligations. All entries in the Loan Account
shall be made in accordance with Lender’s customary accounting practices as in
effect from time to time. Subject to the Borrowers’ right to object in
accordance with the terms and conditions set forth below, the balance in the
Loan Account, as recorded on Lender’s most recent printout or other written
statement (which printout or statement shall be delivered to Borrower
Representative upon its reasonable request), shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Lender by each Borrower;
provided, that any failure to so record or any error in so recording shall not
limit or otherwise affect any Borrower’s duty to pay the Obligations. Lender
shall render to Borrower Representative a monthly accounting of transactions
with respect to the Revolving Loan setting forth the balance of the Loan Account
as to each Borrower for the immediately preceding month. Unless Borrower
Representative notifies Lender in writing of any objection to any such
accounting (specifically describing the basis for such objection), within
30 days after the date thereof, each and every such accounting shall (absent
manifest error) be deemed final, binding and conclusive on Borrowers in all
respects as to all matters reflected therein. Only those items expressly
objected to in such notice shall be deemed to be disputed by Borrowers.
Notwithstanding any provision herein contained to the contrary, Lender may elect
(which election may be revoked) to dispense with the issuance of Note to Lender
and may rely on the Loan Account as evidence of the amount of Obligations from
time to time owing to it.
Indemnity. Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless the Lender and its Affiliates, and each
such Person’s respective

 

5



--------------------------------------------------------------------------------



 



officers, directors, employees, attorneys, agents and representatives (each, an
“Indemnified Person”), from and against any and all suits, actions, proceedings,
claims, damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense,
including those incurred upon any appeal) that may be instituted or asserted
against or incurred by any such Indemnified Person as the result of credit
having been extended, suspended or terminated under this Agreement and the other
Loan Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith, including any and all
Environmental Liabilities, and any and all reasonable legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents (collectively, “Indemnified Liabilities”);
provided, that no such Credit Party shall be liable for any indemnification to
an Indemnified Person to the extent that any such suit, action, proceeding,
claim, damage, loss, liability or expense results from that Indemnified Person’s
gross negligence or willful misconduct (as determined in a final, non-appealable
judgment by a court of competent jurisdiction). NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR,
ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER, EXCEPT TO THE EXTENT OF
SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
Access. Each Credit Party that is a party hereto shall, during normal business
hours, from time to time upon three Business Days’ prior notice as frequently as
the Lender reasonably determine to be appropriate: (a) provide Lender and any of
its officers, employees and agents access to its properties, facilities,
advisors and employees (including officers) of each Credit Party and to the
Collateral, (b) permit Lender, and any of its officers, employees and agents, to
inspect, examine and make extracts from any Credit Party’s books and records,
and (c) permit Lender, and its officers, employees and agents, (including third
party appraisers selected by Lender) to appraise, inspect, review, evaluate and
make test verifications and counts of the Accounts, Inventory and other
Collateral of any Credit Party. Notwithstanding other provisions of this
Agreement to the contrary, Borrowers shall pay all costs and expenses incurred
or paid by Lender in conducting no more than two (2) field examinations per
year; provided, however, that there shall be no such limitation on Borrowers’
payment obligations, and Borrowers shall pay all costs and expenses incurred by
Lender in conducting any and all field examinations made by Lender, (i) after
(A) the occurrence of a Default, which is not reasonably capable of being cured,
or Event of Default or (B) the receipt by Lender of the results of a field
examination which are reasonably unsatisfactory to Lender, and (ii) in
connection with Borrowers’ request to amend or modify the Loan Documents.
Notwithstanding the preceding limitation on Borrowers’ payment obligations,
nothing in this Section shall limit or impair the rights of Lender to conduct
such number of field examinations as Lender may determine. If a Default, which
is not reasonably capable of being cured, or Event of Default has occurred and
is continuing, or if access is necessary to preserve or protect the Collateral
as reasonably determined by Lender, each such Credit Party shall provide such
access to Lender and to each Lender at all times and without

 

6



--------------------------------------------------------------------------------



 



advance notice. Furthermore, so long as any Event of Default has occurred and is
continuing, Borrowers shall provide Lender with access to their servicers. Each
Credit Party shall make available to Lender and their counsel, as quickly as is
reasonably possible under the circumstances, originals or copies of all books
and records that Lender may reasonably request. Each Credit Party shall deliver
any document or instrument necessary for Lender, as it may from time to time
reasonably request, to obtain records from any service bureau or other Person
that maintains records for such Credit Party, and shall maintain duplicate
records or supporting documentation on traditional or electronic media,
including, at such Credit Party’s option, computer tapes and discs owned by such
Credit Party. Lender will give Borrowers at least three Business Days’ prior
notice (written or oral) of regularly scheduled field exams. Lender and its
designees shall have a reasonable right of access to all Critical Information
generated by the business operations of the Credit Parties, including the
Critical Information stored at the New Jersey and Texas physical facilities, and
to the key employee(s) of the Credit Parties who may be responsible for
maintaining, storing and safeguarding the Critical Information. Notwithstanding
the foregoing, Lender will use commercially reasonable efforts to conduct all
activities described in this Section in a manner that does not interfere in any
material respect with the business operations of any Credit Party or any
servicer.
Taxes.
Any and all payments by each Borrower hereunder (including any payments made
pursuant to Section 12) or under the Note shall be made, in accordance with this
Section 1.9 and subject to Section 1.9(d), free and clear of and without
deduction for any and all present or future Taxes. If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder (including any sum payable pursuant to Section 12) or under the Notes,
(i) the sum payable shall be increased as much as shall be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 1.9) Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. Promptly upon written request, but not later than 30 days after
the date of any payment of Taxes, Borrower Representative shall furnish to
Lender the original or a certified copy of a receipt evidencing payment thereof.
Subject to Section 1.9(d), each Credit Party that is a signatory hereto shall
jointly and severally indemnify and, within 15 days of demand therefor, pay
Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 1.9) paid by Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally asserted.
Reserved.
Neither the Borrowers nor the Credit Parties shall be required to pay any
additional amounts to Lender pursuant to Section 1.9(a)(i), or to indemnify
Lender pursuant to Section 1.9(b), in respect of United States withholding taxes
to the extent imposed as a result of (i) the Lender designating a successor
lending office which has the effect of causing the Borrowers or the Credit
Parties to become obligated to make a payment pursuant to Section 1.9(a)(i) or
Section 1.9(b) in excess of its payment obligation immediately prior to such

 

7



--------------------------------------------------------------------------------



 



designation, or (ii) Lender being treated as a “conduit entity” within the
meaning of U.S. Treasury Regulations Section 1.881-3 or any successor provision;
provided, however, that Borrowers and the Credit Parties shall be required to
pay additional amounts to Lender pursuant to Section 1.9(a)(i), or to indemnify
Lender pursuant to Section 1.9(b), in respect of United States withholding taxes
if the re-designation of the Lender’s lending office was made at the request of
a Borrower or (iii) the obligation to pay any additional amounts to Lender
pursuant to Section 1.9(a)(i), or to indemnify Lender pursuant to
Section 1.9(d), is with respect to an assignee Lender that becomes an assignee
Lender pursuant to Section 9.1 as a result of an assignment made at the request
of a Borrower.
Reserved.
If Lender receives a refund in respect of any Taxes as to which it has been paid
additional amounts by a Borrower pursuant to Section 1.9(a) or indemnified by a
Borrower or Credit Party pursuant to Section 1.9(b), such Agent or Lender shall
promptly notify Borrower Representative of such refund and shall, within
30 days, remit to Borrower Representative an amount as Lender reasonably
determines to be the proportion of the refunded amount as will leave it, after
such remittance, in no better or worse position than it would have been if the
Taxes had not be imposed and the corresponding additional amounts or
indemnification payment not been made; provided, that Borrower Representative,
upon the request of Lender, agrees to return such refund and any amounts which
after such return, will leave Lender in no better or worse position than it
would have been had Borrower not be required to return such refund to Lender in
the event Lender is required to repay such refund.
Capital Adequacy; Increased Costs; Illegality.
If Lender shall have reasonably determined that any law, treaty, governmental
(or quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by Lender
with any request or directive regarding capital adequacy, reserve requirements
or similar requirements (whether or not having the force of law), in each case,
adopted after the Closing Date, from any central bank or other Governmental
Authority increases or would have the effect of increasing the amount of
capital, reserves or other funds required to be maintained by Lender and thereby
reducing the rate of return on Lender’s capital as a consequence of its
obligations hereunder, then Borrowers shall from time to time upon demand by
Lender pay to Lender, additional amounts sufficient to compensate Lender for
such reduction. A reasonably detailed certificate as to the amount of that
reduction and showing the basis of the computation thereof submitted by Lender
to Borrower Representative and to Lender shall, absent manifest error, be final,
conclusive and binding for all purposes.
If, due to either (i) the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case adopted after the Closing
Date, there shall be any increase in the cost to Lender of agreeing to make or
making, funding or maintaining any Loan, then Borrowers shall from time to time,
upon demand by Lender, pay to Lender for the account of Lender additional
amounts sufficient to compensate Lender for such increased cost. A certificate
as to the amount of such increased cost, submitted to Borrower Representative
and to Lender, shall be conclusive and

 

8



--------------------------------------------------------------------------------



 



binding on Borrowers for all purposes, absent manifest error. Lender agrees
that, as promptly as practicable after it becomes aware of any circumstances
referred to in Section 1.10(a) above or in this Section 1.10(b), which would
result in any such increased cost, the Lender shall, to the extent not
inconsistent with Lender’s internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrowers pursuant to Section 1.10(a) and (b).
Single Loan. The Revolving Loan to each Borrower and all of the other
Obligations of each Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of that Borrower secured,
until the Termination Date, by all of the Collateral.
Security Interest.
Security Interest. Credit Parties, as more fully set forth in the Collateral
Documents, have granted to the Lender a first priority lien on the Collateral to
secure the Obligations, subject to Permitted Encumbrances. Credit Parties
acknowledge and agree that the security interest granted to Lender pursuant to
the Collateral Documents is and continues to be a first lien upon and security
interest in the Collateral.
Proceeds of Collateral. Upon the exercise of any rights and remedies by the
Lender under the Loan Documents (including, the exercise of rights and remedies
with respect to the Collateral) all proceeds of the Collateral shall be applied
in the order and manner described in Section 1.5. Lender shall provide Borrowers
with a reasonably detailed list of any expenses and costs for which Lender seek
reimbursement and payment from Borrowers at the time Lender request payment.
Benefit. The provisions of this Section 1.12 and the rights and benefits hereof
shall inure solely to the benefit of the Lender, and its respective successors
and permitted assigns and no other Person (including the Credit Parties) shall
have or be entitled to assert rights or benefits under this Section 1.12.
No Outstanding Obligations. Provided no Obligations remain outstanding under the
Revolving Loan and the Loan Documents, upon request of Borrowers, Lender shall
make available to Borrowers any Collections, Proceeds and other funds received
by Lender in connection with any Accounts for such uses that do not violate the
terms of this Agreement and, until so used, shall be deposited into the Blocked
Account or invested in Cash Equivalent Investments, which Cash Equivalent
Investments shall be pledged to Lender and perfected in a manner reasonably
acceptable to Lender.
CONDITIONS PRECEDENT
Conditions to the Initial Revolving Loan. Lender shall not be obligated to make
any Revolving Loan on the Closing Date, or to take, fulfill, or perform any
other action hereunder, until the following conditions have been satisfied or
provided for in a manner reasonably satisfactory to Lender, or waived in writing
by Lender:
Agreement; Loan Documents. This Agreement or counterparts hereof shall have been
duly executed by, and delivered to, Borrowers, each other Credit Party and
Lender; shall have received such documents, instruments, agreements and legal
opinions as Lender shall

 

9



--------------------------------------------------------------------------------



 



reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, each in form and substance reasonably
satisfactory to Lender.
Approvals. Lender shall have received (i) satisfactory evidence that the Credit
Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the Related Transactions or (ii) an officer’s or manager’s certificate in
form and substance reasonably satisfactory to Lender affirming that no such
consents or approvals are required.
Payment of Fees. Borrowers shall have reimbursed Lender for all attorneys’ fees
and reasonable costs and expenses of closing presented as of the Closing Date.
Approval of the Disclosure Document. Borrowers and each of the other Credit
Parties shall have prepared, executed and delivered to Lender the Disclosure
Document and Lender shall have approved the disclosures contained therein.
Capital Structure; Other Indebtedness. The capital structure of each Credit
Party and the terms and conditions of all Indebtedness of each Credit Party
shall be acceptable to Lender in its sole discretion.
Due Diligence. Lender shall have completed its business and legal due diligence
and background checks on individuals as it deems appropriate, with results of
all reasonably satisfactory to Lender.
Servicing Agreements. The Credit Parties shall have delivered to Lender true and
complete fully-executed copies of all servicing agreements entered into by or
between any Credit Party and any Servicing Agent, other than agreements with
Servicing Agent who remit Collections to any Credit Party that, on average,
total less than $6,000,000 in any Fiscal Quarter it being acknowledged that this
condition precedent shall not be effective until the date that is fourteen
(14) days after the Closing Date.
Insurance Certificates. The Credit Parties shall have delivered to Lender such
certificates of insurance as Lender shall reasonably require in form and content
acceptable to Lender evidencing the insurance coverages required by the terms of
this Agreement to be maintained by the Credit Parties, including, without
limitation, “All Risk” and business interruption insurance and general liability
and other liability policies.
Consummation of Related Transactions. Lender shall have received fully executed
copies of the Related Transactions Documents, each of which shall be in form and
substance reasonably satisfactory to Lender and its counsel.
Further Conditions to Each Loan. Lender shall not be obligated to fund any
Advance (including, without limitation, the Advance to be made on the Closing
Date) if, as of the date thereof:
any representation or warranty by any Credit Party contained herein or in any
other Loan Document is (subject to any materiality or other qualifiers contained
in such

 

10



--------------------------------------------------------------------------------



 



representation or warranty) untrue or incorrect as of such date, except to the
extent that such representation or warranty expressly relates to an earlier date
and except for changes therein expressly permitted or expressly contemplated by
this Agreement (including to the extent a supplement to a disclosure contained
in the Disclosure Document is to be supplied to Lender when and as required
under the Loan Documents and Lender has determined not to make such Advance as a
result of the fact that such warranty or representation is untrue or incorrect;
any event or circumstance having a Material Adverse Effect has occurred and is
continuing since the date hereof as reasonably determined by the Lender, Lender
has determined not to make such Advance as a result of the fact that such event
or circumstance has occurred;
any Default, which is not reasonably capable of being cured, or Event of Default
has occurred and is continuing or would result after giving effect to any
Advance and Lender shall have determined not to make any Advance as a result of
that Default, which is not reasonably capable of being cured, or Event of
Default; or
after giving effect to any Advance, the outstanding principal amount of the
aggregate Revolving Loan would exceed the Commitment.
The request and acceptance by any Borrower of the proceeds of any Advance shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by Borrowers of the cross-guaranty provisions
set forth in Section 12 and of the granting and continuance of Lender’s Liens,
pursuant to the Collateral Documents.
REPRESENTATIONS AND WARRANTIES
To induce Lender to make the Revolving Loan, the Credit Parties executing this
Agreement, jointly and severally, make the following representations and
warranties to Lender with respect to all Credit Parties, each and all of which
shall survive the execution and delivery of this Agreement.
Corporate Existence; Compliance with Law. Each Credit Party (a) is a corporation
or limited liability company duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of incorporation or
organization set forth in the Disclosure Document; (b) is duly qualified to
conduct business and is in good standing in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to result in exposure to losses, damages or liabilities in excess of
$100,000; (c) has the requisite corporate or limited liability company power and
authority and the legal right to own, pledge, mortgage or otherwise encumber and
operate its properties, to lease the property it operates under lease and to
conduct its business as now, heretofore and proposed to be conducted;
(d) subject to specific representations regarding Environmental Laws, has all
material licenses, permits, consents or approvals from or by, and has made all
material filings with, and has given all material notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct; (e) is in compliance with its charter and bylaws or
operating agreement, as applicable; and (f) to the best of each Credit Party’s
actual knowledge, is in compliance with and has all licenses required under all
laws, including, without limitation, all

 

11



--------------------------------------------------------------------------------



 



applicable consumer credit and collection laws, except where the failure to be
in compliance or have such licenses could not be reasonably expected to have a
Material Adverse Effect; and (g) subject to specific representations set forth
herein regarding ERISA, Environmental Laws, tax and other laws, is in compliance
with all applicable provisions of law, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Executive Offices, Collateral Locations, FEIN. As of the Closing Date, the
current location of each Credit Party’s chief executive office and premises at
which any Collateral is located are set forth in the Disclosure Document, and
none of such locations has changed within the 12 months preceding the Closing
Date. In addition, the Disclosure Document lists the federal employer
identification number of each Credit Party.
Corporate Power, Authorization, Enforceable Obligations. The execution, delivery
and performance by each Credit Party of the Loan Documents to which it is a
party and the creation of all Liens provided for therein: (a) are within such
Person’s power; (b) have been duly authorized by all necessary corporate or
limited liability company action; (c) do not contravene any provision of such
Person’s charter, bylaws or operating agreement as applicable; (d) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority applicable to such Person; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Person is a party or by which such Person or any of its property is bound;
(f) do not result in the creation or imposition of any Lien upon any of the
property of such Person other than those in favor of Lender pursuant to the Loan
Documents; and (g) do not require the consent or approval of any Governmental
Authority or any other Person, except those referred to in Section 2.1(b), all
of which will have been duly obtained, made or complied with prior to the
Closing Date. Each of the Loan Documents has been duly executed and delivered by
each Credit Party that is a party thereto and each such Loan Document
constitutes a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating or affecting creditors’ rights (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealings.
Financial Statements and Projections. All Financial Statements and projections
have been prepared in accordance with GAAP consistently applied throughout the
periods covered (except as disclosed therein and except, with respect to
unaudited Financial Statements, for normal year-end audit adjustments) and
present fairly in all material respects the financial position of the Persons
covered thereby as at the dates thereof and the results of their operations and
cash flows for the periods then ended. The following Financial Statements and
projections have been delivered on the date hereof:
The unaudited balance sheet(s) as at September 30, 2009 and the related
statement(s) of income of Asta Funding and its Subsidiaries, for the Fiscal Year
then ended, as prepared by Asta Funding on behalf of the Credit Parties; and
The financial projections of Asta Funding and its Subsidiaries for the period
from the date hereof through December 31, 2011.

 

12



--------------------------------------------------------------------------------



 



Reserved.
Ownership of Property; Liens. As of the Closing Date, the real estate (“Real
Estate”) listed in the Disclosure Document constitutes all of the real property
owned, leased or subleased, or used by any Credit Party as warehouse, storage or
office space or where assets may otherwise be located, and identifies any such
real property leased from an Affiliate of any Credit Party. No Credit Party owns
any Real Estate, and all leased Real Estate of any Credit Parties is described
on the Disclosure Document. The Disclosure Document further describes any Real
Estate with respect to which any Credit Party is a lessor, sublessor or assignor
as of the Closing Date. Each Credit Party also has good and marketable title to,
or valid leasehold interests in, all of its material personal property and
assets. As of the Closing Date, none of the properties and assets of any Credit
Party are subject to any Liens other than Permitted Encumbrances, and there are
no facts, circumstances or conditions known to any Credit Party that may result
in any Liens (including Liens arising under Environmental Laws) other than
Permitted Encumbrances. The Disclosure Document also describes any purchase
options, rights of first refusal or other similar contractual rights pertaining
to any Real Estate. As of the Closing Date, no portion of any Credit Party’s
Real Estate has suffered any material damage by fire or other casualty loss that
has not heretofore been repaired and restored in all material respects to its
pre-casualty condition or otherwise remedied. As of the Closing Date, all
material permits required to have been issued or appropriate to enable the Real
Estate to be lawfully occupied and used for all of the purposes for which it is
currently occupied and used have been lawfully issued and are in full force and
effect, except where the failure to have any permit will not have a Material
Adverse Effect.
Labor Matters. As of the Closing Date (a) no strikes or other material labor
disputes against any Credit Party are pending or, to any Credit Party’s
knowledge, threatened; (b) hours worked by and payment made to employees of each
Credit Party comply in all material respects with the Fair Labor Standards Act
and each other federal, state, local or foreign law applicable to such matters;
(c) all payments due from any Credit Party for employee health and welfare
insurance have been paid or accrued as a liability on the books of such Credit
Party; (d) except as set forth in the Disclosure Document, no Credit Party is a
party to or bound by any collective bargaining agreement, management agreement,
consulting agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement (and true and complete copies of any agreements described on the
Disclosure Document have been delivered to Lender); (e) there is no organizing
activity involving any Credit Party pending or, to any Credit Party’s knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) except as set forth in the Disclosure Document, there are
no material complaints or charges against any Credit Party pending or, to the
knowledge of any Credit Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any Credit
Party of any individual.
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in the Disclosure Document, as of the Closing Date, no
Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with

 

13



--------------------------------------------------------------------------------



 



any other Person, or is an Affiliate of any other Person. All of the issued and
outstanding Stock of each Credit Party is owned by each of the Stockholders and
in the amounts set forth in the Disclosure Document. Except as set forth in the
Disclosure Document, there are no outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party may
be required to issue, sell, repurchase or redeem any of its Stock or other
equity securities or any Stock or other equity securities of its Subsidiaries.
All outstanding Indebtedness and Guaranteed Indebtedness of each Credit Party as
of the Closing Date (except for the Obligations) is described in Section 6.3
(including the Disclosure Document).
Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under any federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Revolving Loan by Lender to
Borrowers, the application of the proceeds thereof and repayment thereof and the
consummation of the Related Transactions will not violate any provision of any
such statute or any rule, regulation or order issued by the Securities and
Exchange Commission.
Margin Regulations. No Credit Party is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” as such terms are
defined in Regulation U of the Federal Reserve Board as now and from time to
time hereafter in effect (such securities being referred to herein as “Margin
Stock”). No Credit Party owns any Margin Stock, and none of the proceeds of the
Revolving Loan or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Revolving Loan or other extensions of credit
under this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.
Taxes. All tax returns, reports and statements, including information returns,
required by any Governmental Authority (“Tax Returns”) to be filed by any Credit
Party have been filed with the appropriate Governmental Authority except Tax
Returns relating to state and local taxes which do not exceed $100,000 in the
aggregate; but, even then, only if the failure to do so would not result in
material fines, interests, penalties or other Charges; all such Tax Returns are
true, correct and complete in all material respects; and all Charges have been
paid prior to the date on which any fine, penalty, interest or late charge may
be added thereto for nonpayment thereof (or any such fine, penalty, interest,
late charge or loss has been paid), excluding Charges or other amounts being
contested in accordance with Section 5.2(b). There are no Liens for Charges
(other than for current Charges not yet due and payable) upon the assets of any
Credit Party. No adjustment relating to such Tax Returns has been proposed
formally (whether verbally or in writing) or informally (in writing) by any
Governmental Authority and, to the knowledge of each Credit Party, no basis
exists for any such adjustment. Proper and accurate amounts have been withheld
by each Credit Party from its respective employees, independent contractors,
creditors, members, partners and other third parties for all periods in
compliance in all material respects with all applicable federal, state, local
and foreign laws and such withholdings have been timely

 

14



--------------------------------------------------------------------------------



 



paid to the respective Governmental Authorities. The Disclosure Document sets
forth as of the Closing Date those taxable years for which any Credit Party’s
Tax Returns are currently being audited by the IRS or any other applicable
Governmental Authority, and any assessments or to the knowledge of any Credit
Party, any threatened assessments in connection with such audit, or otherwise
currently outstanding. Except as described in the Disclosure Document, no Credit
Party has executed or filed with the IRS or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any Charges. None of the Credit Parties
nor their respective predecessors are liable to any Governmental Authority for
any Charges: (a) under any agreement (including any tax sharing agreements) or
(b) to each Credit Party’s knowledge, as a transferee. As of the Closing Date,
no Credit Party has agreed or been requested to make any adjustment under IRC
Section 481(a), by reason of a change in accounting method or otherwise, which
would have a Material Adverse Effect.
ERISA.
The Disclosure Document lists (i) all ERISA Affiliates, (ii) all material Plans
and separately identifies each such Plan as a Title IV Plan, ESOP or other
Pension Plan or as a Welfare Plan, including Retiree Welfare Plans and
(iii) each Multiemployer Plan. Copies of all such listed Plans (other than
Multiemployer Plans), together with a copy of the latest IRS/DOL 5500-series
form for each such Plan, have been delivered or made available to Lender. Except
as disclosed on Schedule 3.12(a), each Qualified Plan has been determined by the
IRS to qualify under Section 401 of the IRC, the trusts created thereunder have
been determined to be exempt from tax under the provisions of Section 501 of the
IRC, and nothing has occurred that would reasonably be expected to cause the
loss of such qualification or tax-exempt status. Each Plan is in material
compliance with its provisions and the applicable provisions of ERISA and the
IRC, including the timely filing of all reports required under the IRC or ERISA,
including the statement required by 29 CFR Section 2520.104-23. Neither any
Credit Party nor ERISA Affiliate has failed to make any contribution or pay any
amount due as required by either Section 412 of the IRC or Section 302 of ERISA.
Neither any Credit Party nor ERISA Affiliate has engaged in a “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the IRC, in
connection with any Plan, that would subject any Credit Party to a material tax
on prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the IRC.
Except as set forth in the Disclosure Document: (i) no Title IV Plan has any
Unfunded Pension Liability, no assets of any Credit Party or ERISA Affiliate are
subject to any Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA, and no event has occurred that could reasonably be expected to result in
the imposition of such Lien; (ii) no ERISA Event or event described in Section
4062(e) of ERISA with respect to any Title IV Plan has occurred or is reasonably
expected to occur; (iii) there are no pending, or to the knowledge of any Credit
Party, threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Plan or any
Person as fiduciary or sponsor of any Plan; (iv) no Credit Party or ERISA
Affiliate has incurred or reasonably expects to incur any liability as a result
of a complete or partial withdrawal from a Multiemployer Plan; (v) within the
last five years no Title IV Plan of any Credit Party or ERISA Affiliate has been
terminated, whether or not in a “standard termination” as that term is used in
Section 4041(b)(1) of ERISA, nor has any Title IV Plan of any Credit Party or
any ERISA Affiliate (determined at any time within the last five years) with
Unfunded Pension Liabilities been transferred outside of the

 

15



--------------------------------------------------------------------------------



 



“controlled group” (within the meaning of Section 4001(a)(14) of ERISA) of any
Credit Party or ERISA Affiliate (determined at such time) with respect to which
termination or transfer a Credit Party has a material unsatisfied liability;
(vi) except in the case of any ESOP, Stock of all Credit Parties and their ERISA
Affiliates makes up, in the aggregate, no more than 10% of fair market value of
the assets of any Plan measured on the basis of fair market value as of the
latest valuation date of any Plan; and (vii) no liability under any Title IV
Plan has been satisfied with the purchase of a contract from an insurance
company that is not rated AAA by the Standard & Poor’s Corporation or an
equivalent rating by another nationally recognized rating agency.
No Litigation. No action, claim, lawsuit, demand, investigation or proceeding is
now pending or, to the knowledge of any Credit Party, threatened against any
Credit Party, before any Governmental Authority or before any arbitrator or
panel of arbitrators (collectively, “Litigation”), (a) that challenges any
Credit Party’s right or power to enter into or perform any of its obligations
under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
would reasonably be expected to be determined adversely to any Credit Party and
that, if so determined, would reasonably be expected to have a Material Adverse
Effect. Except as set forth on the Disclosure Document, as of the Closing Date
there is no Litigation pending or, to any Credit Party’s knowledge, threatened,
that seeks damages in excess of $100,000 with respect to claims for which the
applicable Credit Party has no right of indemnification from the originator or
seller of that Account, or that seeks damages in excess of $500,000 with respect
to claims for which the applicable Credit Party has a right of indemnification
from the originator or seller of that Account, or injunctive relief against, or
alleges criminal misconduct of, any Credit Party.
Brokers. No broker or finder brought about the obtaining, making or closing of
the Revolving Loan or the Related Transactions, and no Credit Party or Affiliate
thereof has any obligation to any Person in respect of any finder’s or brokerage
fees in connection therewith.
Intellectual Property. As of the Closing Date, each Credit Party owns or has
rights to use all Intellectual Property necessary to continue to conduct its
business as now or heretofore conducted by it or proposed to be conducted by it.
Each Trademark, Copyright and Patent registered with or that is the subject of
an application with the United States Patent and Trademark Office, or its
foreign equivalents, or the United States Copyright Office or its foreign
equivalents, as applicable, and each License is listed, together with
application or registration numbers, as applicable, in the Disclosure Document.
Except as set forth in the Disclosure Document, each Credit Party, jointly and
severally, represents and warrants that all Patents, Trademarks and Copyrights
which are necessary or material to the operations of such Credit Party have been
registered with the United States Patent and Trademark Office or its foreign
equivalents or the United States Copyright Office or its foreign equivalents, as
applicable. Each Credit Party conducts its business and affairs without
infringement of or interference with any Intellectual Property of any other
Person in any material respect. Except as set forth in the Disclosure Document,
no Credit Party is aware of any infringement claim by any other Person with
respect to any Intellectual Property.
Full Disclosure. No information contained in this Agreement, any of the other
Loan Documents, Financial Statements or Collateral Reports or other written
reports from time to time delivered hereunder and no written statement furnished
by or on behalf of any Credit Party to Lender pursuant to the terms of this
Agreement contains or will contain when delivered or

 

16



--------------------------------------------------------------------------------



 



furnished any untrue statement of a material fact or omits or will omit to state
a material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made. The Liens
granted to Lender pursuant to the Collateral Documents will at all times be
fully perfected first priority Liens in and to the Collateral described therein,
subject, as to priority, only to Permitted Encumbrances. The projections
included in such information are or will be based on assumptions and estimates
developed by management of the Credit Parties in good faith and considered by
the preparer to be reasonable as of the date such projections are prepared and
are delivered to Lender.
Environmental Matters.
Except as set forth in the Disclosure Document, as of the Closing Date: (i) the
Real Estate is free of contamination from any Hazardous Material except for such
contamination that would not result in material Environmental Liabilities;
(ii) no Credit Party has caused or suffered to occur any Release of Hazardous
Materials on, at, in, under, above, to, from or about any of its Real Estate;
(iii) the Credit Parties are and have been in compliance with all Environmental
Laws, except for such noncompliance that would not result in material
Environmental Liabilities; (iv) the Credit Parties have obtained, and are in
compliance with, all Environmental Permits required by Environmental Laws for
the operations of their respective businesses as presently conducted or as
proposed to be conducted, except where the failure to so obtain or comply with
such Environmental Permits would not result in material Environmental
Liabilities, and all such Environmental Permits are valid, uncontested and in
good standing; (v) no Credit Party is involved in operations or knows of any
facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any material Environmental Liabilities;
and no Credit Party has permitted any current or former tenant or occupant of
the Real Estate to engage in any such operations; (vi) there is no Litigation
arising under or related to any Environmental Laws, Environmental Permits or
Hazardous Material that seeks damages, penalties, fines, costs or expenses in
excess of $200,000 or injunctive relief against, or that alleges criminal
misconduct by, any Credit Party; and (vii) no notice has been received by any
Credit Party identifying it as a “potentially responsible party” or requesting
information under CERCLA or analogous state statutes, and to the knowledge of
the Credit Parties, there are no facts, circumstances or conditions that may
result in any Credit Party being identified as a “potentially responsible party”
under CERCLA or analogous state statutes.
The Credit Parties have provided to Lender copies of all existing environmental
reports, reviews and audits and all written information pertaining to actual or
potential Environmental Liabilities performed at the request of any Credit Party
or otherwise received by any Credit Party, in each case relating to any Credit
Party.
Each Credit Party hereby acknowledges and agrees that Lender (i) is not now, and
has not ever been, in control of any of the Real Estate or any Credit Party’s
affairs, and (ii) is not authorized by the Loan Documents or otherwise to
influence any Credit Party’s conduct with respect to the ownership, operation or
management of any of its Real Estate or compliance with Environmental Laws or
Environmental Permits.
Insurance. The Disclosure Document lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, as well as a summary of the terms of each such policy.

 

17



--------------------------------------------------------------------------------



 



Deposit and Disbursement Accounts. The Disclosure Document lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, including any Disbursement Accounts, and
such Schedule correctly identifies the name, address and telephone number of
each depository, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.
Government Contracts. Except as set forth in the Disclosure Document, as of the
Closing Date, no Credit Party is a party to any contract or agreement with any
Governmental Authority and no Credit Party’s Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. § 3727) or any similar state or local law.
Customer and Trade Relations. As of the Closing Date, there exists no actual or,
to the knowledge of any Credit Party, threatened termination or cancellation of,
or any material adverse modification or change in: the business relationship of
any Credit Party with any customer or group of customers whose purchases during
the preceding 12 months caused them to be ranked among the ten largest customers
of such Credit Party; or the business relationship of any Credit Party with any
supplier material to its operations.
Reserved.
Solvency. Both before and after giving effect to (a) the Revolving Loan to be
made or incurred on the Closing Date or such other date as the Revolving Loan
requested hereunder are made or incurred, (b) the disbursement of the proceeds
of the Revolving Loan pursuant to the instructions of Borrower Representative;
(c) the consummation of the other Related Transactions; and (d) the payment and
accrual of all transaction costs in connection with the foregoing, each Borrower
is and will be Solvent.
Restrictions on or Relating to Subsidiaries. There does not exist any
encumbrance or restriction on the ability of (a) any Borrower or any Subsidiary
of any Borrower to pay dividends or make any other distributions on its Stock or
any other interest or participation in its profits owned by any Borrower or any
Subsidiary of any Borrower, or to pay any Indebtedness owed to any Borrower or
any Subsidiary of any Borrower, (b) any Borrower or any Subsidiary of any
Borrower to make loans or advances to any Borrower or any Subsidiary of any
Borrower or (c) any Borrower or any Subsidiary of any Borrower to transfer any
of its properties or assets to any Borrower or any Subsidiary of any Borrower,
except for such encumbrances or restrictions existing under or by reason of
(i) applicable law, or (ii) the Loan Documents or (iii) the operating agreement
for Pal XVI.
Disaster Recovery Plan. The Borrowers represent and warrant that the Disaster
Recovery Plan is sufficient to protect the Borrowers in the event of a disaster.
To the extent applicable, the Borrowers hereby collaterally assign to the Lender
all of the Borrowers’ right, title and interest in the Disaster Recovery Plan
and all agreements related thereto.
FINANCIAL STATEMENTS AND INFORMATION
Reports and Notices.
Each Credit Party executing this Agreement hereby agrees that from and after the
Closing Date and until the Termination Date, it shall deliver to Lender the
Financial Statements, notices and other information at the times, to the Persons
and in the manner set forth in Annex E.

 

18



--------------------------------------------------------------------------------



 



Each Credit Party executing this Agreement hereby agrees that, from and after
the Closing Date and until the Termination Date, it shall deliver to Lender the
various Collateral Reports at the times, to the Persons and in the manner set
forth in Annex F.
Communication with Accountants. Each Credit Party executing this Agreement
authorizes (a) Lender, with consent of Borrower Representative, and (b) so long
as an Event of Default has occurred and is continuing, Lender to communicate
directly with its independent certified public accountants, including Grant
Thornton, LLP, and authorizes and, at Lender’s request, shall request those
accountants to disclose and make available to Lender any and all Financial
Statements and other supporting financial documents, schedules and information
relating to any Credit Party (including copies of any issued management letters)
with respect to the business, financial condition and other affairs of any
Credit Party.
Annual Audited Statements. A qualification on the audited Financial Statements
of Asta Funding and its Subsidiaries solely as a result of (a) the Commitment
Termination Date scheduled to occur in less than one year and/or (b) the failure
to amend the Receivables Financing Agreement in connection with the waiver
originally provided to Pal XVI dated as of December 1, 2008, shall not be deemed
to violate the reporting requirements set forth in paragraph (b) of Annex E to
the Credit Agreement.
AFFIRMATIVE COVENANTS
Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:
Maintenance of Existence and Conduct of Business. Each Credit Party (other than
Inactive Subsidiaries) shall: do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence and its
rights and franchises; continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder; at all times maintain, preserve
and protect all of its assets and properties useful in the conduct of its
business, and keep the same in good repair, working order and condition in all
material respects (taking into consideration ordinary wear and tear) and from
time to time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
except as permitted by Section 6.15, transact business only in such corporate
and trade names as are set forth in the Disclosure Document.
Payment of Charges.
Subject to Section 5.2(b), each Credit Party shall pay and discharge or cause to
be paid and discharged promptly all Charges payable by it (other than Charges
that it does not have knowledge of and which do not exceed $250,000 in the
aggregate), including (i) Charges imposed upon it, its income and profits, or
any of its property (real, personal or mixed) and all Charges with respect to
tax, social security and unemployment withholding with respect to its employees,
(ii) lawful claims for labor, materials, supplies and services or otherwise, and
(iii) all storage or rental charges payable to warehousemen or bailees, in each
case, before any thereof shall become past due.
Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party,

 

19



--------------------------------------------------------------------------------



 



in accordance with GAAP; (ii) no Lien shall be imposed to secure payment of such
Charges (other than payments to warehousemen and/or bailees) that is superior to
any of the Liens securing the Obligations and such contest is maintained and
prosecuted continuously and with diligence and operates to suspend collection or
enforcement of such Charges; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; and (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Lender evidence reasonably acceptable to Lender of such compliance, payment
or discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met.
Books and Records. Each Credit Party shall keep adequate books and records with
respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements described in or attached to the
Disclosure Document.
Insurance; Damage to or Destruction of Collateral.
The Credit Parties shall, at their sole cost and expense, maintain the policies
of insurance described on the Disclosure Document as in effect on the date
hereof or otherwise in form and amounts and with insurers reasonably acceptable
to Lender. Copies of all such policies of insurance shall be delivered to Lender
within 30 days of the Closing Date. Such policies of insurance (or the loss
payable and additional insured endorsements delivered to Lender) shall contain
provisions pursuant to which the insurer agrees to provide 30 days prior written
notice to Lender in the event of any non-renewal, cancellation or amendment of
any such insurance policy. If any Credit Party at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required
above, or to pay all premiums relating thereto, Lender may at any time or times
thereafter that such insurance is not in effect obtain and maintain such
policies of insurance and pay such premiums. Lender shall have no obligation to
obtain insurance for any Credit Party or pay any premiums therefor. By doing so,
Lender shall not be deemed to have waived any Default, which is not reasonably
capable of being cured, or Event of Default arising from any Credit Party’s
failure to maintain such insurance or pay any premiums therefor. All sums so
disbursed, including reasonable attorneys’ fees, court costs and other charges
related thereto, shall be payable on demand by Borrowers to Lender and shall be
additional Obligations hereunder secured by the Collateral.
Each Credit Party shall deliver to Lender, in form and substance reasonably
satisfactory to Lender, endorsements to (i) all “All Risk” and business
interruption insurance naming Lender as loss payee, and (ii) all general
liability and other liability policies naming Lender as additional insured. Each
Credit Party irrevocably makes, constitutes and appoints Lender (and all
officers, employees or agents designated by Lender), so long as any Default,
which is not reasonably capable of being cured, or Event of Default has occurred
and is continuing, as such Credit Party’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such “All Risk” policies of insurance, endorsing the name of such Credit Party
on any check or other item of payment for the proceeds of such “All Risk”
policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance. Borrower Representative shall
promptly notify Lender of any loss, damage, or destruction to the Collateral in
the amount of $100,000 or more, whether or not

 

20



--------------------------------------------------------------------------------



 



covered by insurance or reimbursable under condemnation provisions. After
deducting from such proceeds the expenses, if any, incurred by Lender in the
collection or handling thereof, Lender may, at its option, either (i) apply such
insurance or condemnation proceeds to the reduction of the Obligations in
accordance with Section 1.3(d) or (ii) permit the Credit Parties to replace,
restore, repair or rebuild the property on terms acceptable to Lender in its
sole discretion; provided, that in the case of insurance or condemnation
proceeds pertaining to any Credit Party that is not a Borrower, (i) such
insurance or condemnation proceeds shall be applied ratably to all of the
Revolving Loan owing by each Borrower, or (ii) permit or require the applicable
Credit Party to use such money, or any part thereof, to replace, repair, restore
or rebuild the Collateral in a diligent and expeditious manner with materials
and workmanship of substantially the same quality as existed before the loss,
damage or destruction.
Compliance with Laws. Each Credit Party shall comply with all federal, state,
local and foreign laws and regulations applicable to it, including those
relating to consumer credit, collection laws, licensing requirements, ERISA and
labor matters and Environmental Laws and Environmental Permits, except to the
extent that the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Borrowers and the
other Credit Parties shall cause any Servicing Agent and other Person (including
any collection agent, agency or attorney) involved in the collection of Accounts
and other Collateral to comply with all federal, state, local and foreign laws
and regulations applicable to it, including those relating to consumer credit,
collection laws, licensing requirements, ERISA and labor matters and
Environmental Laws and Environmental Permits, except to the extent that the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Supplemental Disclosure. From time to time as may be reasonably requested by
Lender (which request will not be made more frequently than once each year
absent the occurrence and continuance of a Default, which is not reasonably
capable of being cured, or an Event of Default), the Credit Parties shall
supplement each disclosure contained in the Disclosure Document, or any
representation herein or in any other Loan Document, with respect to any matter
hereafter arising that, if existing or occurring at the date of this Agreement,
would have been required to be set forth or described in the Disclosure Document
or as an exception to such representation or that is necessary to correct any
information in the Disclosure Document or representation which has been rendered
inaccurate thereby (and, in the case of any supplements to the Disclosure
Document, such Disclosure Document shall be appropriately marked to show the
changes made therein); provided, that (a) no such supplement to the Disclosure
Document or representation shall amend, supplement or otherwise modify the term
“Disclosure Document” as used herein or any representation with respect thereto,
or be or be deemed a waiver of any Default or Event of Default resulting from
the matters disclosed therein, except as consented to by Lender in writing,
which consent will not be unreasonably withheld or delayed, (b) no supplement
shall be required or permitted as to representations and warranties that relate
solely to the Closing Date and (c) the requirement to supplement the Disclosure
Document hereto shall be subject to any materiality and other qualifiers set
forth in any representation and warranty.
Intellectual Property. Each Credit Party will continue to own or have rights to
use all Intellectual Property necessary to continue to conduct its business as
now or heretofore conducted by it or proposed to be conducted by it, and shall
conduct its business and affairs

 

21



--------------------------------------------------------------------------------



 



without knowingly infringing or interfering with any Intellectual Property of
any other Person in any material respect.
Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance that could not reasonably be expected to have a Material
Adverse Effect; (b) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate; (c) notify
Lender promptly after such Credit Party becomes aware of any violation of
Environmental Laws or Environmental Permits or any Release on, at, in, under,
above, to, from or about any Real Estate that could reasonably be expected to
result in any material Environmental Liabilities; and (d) promptly forward to
Lender a copy of any order, notice, request for information or any communication
or report received by such Credit Party in connection with any such violation or
Release or any other matter relating to any Environmental Laws or Environmental
Permits that could reasonably be expected to result in material Environmental
Liabilities, in each case whether or not the Environmental Protection Agency or
any Governmental Authority has taken or threatened any action in connection with
any such violation, Release or other matter. If Lender at any time has a
reasonable basis to believe that there may be a violation of any Environmental
Laws or Environmental Permits by any Credit Party or any Environmental Liability
arising thereunder, or a Release of Hazardous Materials on, at, in, under,
above, to, from or about any of its Real Estate, that, in each case, could
reasonably be expected to have a Material Adverse Effect, then each Credit Party
shall, upon Lender’s written request (i) cause the performance of such
environmental audits including subsurface sampling of soil and groundwater, and
preparation of such environmental reports, at Borrowers’ expense, as Lender may
from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Lender and shall be in
form and substance reasonably acceptable to Lender, and (ii) permit Lender or
its representatives to have access to all Real Estate for the purpose of
conducting such environmental audits and testing as Lender deems appropriate,
including subsurface sampling of soil and groundwater. Borrowers shall reimburse
Lender for the costs of such audit and tests and the same will constitute a part
of the Obligations secured hereunder.
RESERVED.
ERISA. With respect to each Plan, each Credit Party shall comply in all material
respects with the applicable provisions of ERISA and the IRC, except to the
extent such failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The Credit Parties
shall furnish to the Lender written notice within 30 Business Days after any
Credit Party knows or has reason to know of: (a) a plan amendment that
materially increases the benefits of any existing Plan, the establishment of any
new Plan providing material additional benefits, or the commencement of material
contributions to any Multiemployer Plan; or (b) an ERISA Event or any event,
whether an ERISA Event or not, that could reasonably be expected to result in
the imposition of a Lien against a Credit Party or an ERISA Affiliate under Code
Section 412 or ERISA Section 302 or 4068, together with a statement of an
officer setting forth the details of such Event and action which the Credit
Parties

 

22



--------------------------------------------------------------------------------



 



propose to take with respect thereto. Upon Lender’s written request, each Credit
Party shall furnish to the Lender, within 30 Business Days after the filing
thereof with the Department of Labor, IRS or PBGC, copies of each annual report
(From 5500 series) filed for each Plan and the most recent actuarial report for
each Title IV Plan.
Servicing Agreements. Borrowers and the other Credit Parties shall make
commercially reasonable efforts to comply with the following obligations within
60 days after the date of this Agreement. Except for efforts to comply with the
following requirements Borrowers and Credit Parties shall make no material
changes to the instructions and payment arrangement that are currently in place
with their Servicing Agent or other Persons (including any collection agent,
agency or attorney, but excluding account debtors of Consumer Loans) having
responsibility for Payments or Collections of Accounts and other Collateral.
Borrowers and the other Credit Parties shall deliver irrevocable written
instructions (the “Written Instructions”) to any and all Servicing Agent or
other Persons (including any collection agent, agency or attorney, but excluding
account debtors of Consumer Loans) having responsibility for Payments or
Collections of Accounts and other Collateral and who transfer, send, make
payments or disburse any Payments, Collections or Proceeds or other funds, sums
or amounts (which Payments, Collections, Proceeds, other funds, sums and amounts
will be net of any collection costs and other fees permitted to be deducted by
the express terms of the servicing agreement that corresponds to such Payments,
Collections, Proceeds and other funds) to any Credit Party by wire transfer of
cash credit (whether on a regular or infrequent basis) to make all payments
owing to Credit Parties by wire transfer of cash credit directly into a Blocked
Account established and maintained by a Credit Party with Lender. A copy of the
Written Instructions shall be delivered to Lender within a reasonable period of
time after such Written Instructions are given. Borrowers and the other Credit
Parties shall provide such Servicing Agent and other Persons with information
relative to such Blocked Account as is sufficient to permit such Servicing Agent
and other Persons to comply with the Written Instructions. None of the Credit
Parties shall amend, modify or terminate any of the Written Instructions without
the prior written consent of Lender.
Each Borrower shall and shall cause its Affiliates, officers, employees, agents
(other than third party Servicing Agent), directors or other Persons acting for
or in concert with such Borrower (each a “Related Person”) to (i) hold in trust
for Lender all checks, cash and other items of payment received by such Borrower
or any such Related Person, and (ii) within 2 Business Days after receipt by
such Borrower or any such Related Person (or in the event such deposit is not
practicable due to an Act of God, terrorism or other city-wide catastrophe, the
next day on which businesses generally are open) of any checks, cash or other
items of payment, deposit the same into a Blocked Account of such Borrower or
other blocked account with a Blocked Account Third-Party Bank. Each Borrower and
each Related Person thereof acknowledges and agrees that all cash, checks or
other items of payment constituting proceeds of Collateral are part of the
Collateral. All proceeds of the sale or other disposition of any Collateral,
shall be deposited directly into the applicable Blocked Accounts or other
blocked account with a Blocked Account Third-Party Bank.
Any and all servicing agreements entered into from and after the Closing Date
(and any modification of any servicing agreement in effect as of the Closing
Date) for the administration and/or collection of Payments made by an Account
Debtor with respect to

 

23



--------------------------------------------------------------------------------



 



Accounts and other Collateral (a “New Servicing Agreement”), shall require the
Servicing Agent and other Persons (including any collection agent, agency or
attorney) to pay Collections (net of any collection costs and other fees
permitted to be deducted from Collections by the express terms of the
corresponding New Servicing Agreement) to the Credit Parties (or their
designees) no later than 15 days after the last day of each calendar month.
Contemporaneously with the execution and delivery of any New Servicing
Agreement, the applicable Credit Party shall deliver to the Servicing Agent
under such New Servicing Agreement Written Instructions directed to the
Servicing Agent duly acknowledged by the Servicing Agent. Within a reasonable
period of time of entering into a new Servicing Agreement, the Credit Party
shall deliver to Lender a copy of the Written Instructions duly executed by the
corresponding Servicing Agent.
Borrowers and the other Credit Parties shall cause any Servicing Agent and other
Person (including any collection agent, agency or attorney) involved in the
collection of Accounts and other Collateral and/or the receipt of any Payments
or Collections as of the Closing Date whose Collections (net of any collection
costs and other fees permitted to be deducted from Collections by the express
terms of the corresponding servicing agreement) in the aggregate for all Credit
Parties during the past Fiscal Quarter meet or exceed the Servicing Threshold to
deposit, transfer, and disburse all Payments, Collections and other sums and
amounts directly into a Blocked Account established and maintained by a Credit
Party with Lender promptly after receipt thereof by Servicing Agent or other
Person, but in no event later than the date that is fifteen (15) calendar days
after receipt thereof.
Without limiting any provision, agreement, appointment or power of attorney
granted in any of the Collateral Documents, the Credit Parties hereby
irrevocably constitutes and appoints Lender with full power of substitution, as
Credit Parties’ true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Credit Parties and in the name of Credit
Parties or in its own name, from time to time in Lender’s discretion, to take
any and all appropriate action and to execute and deliver any and all documents
and instruments which may be necessary or desirable to notify and instruct all
Servicing Agent and other Persons (including any collection agent, agency or
attorney) involved in the collections of Accounts and other Collateral and/or
the receipt of any Payments or Collections to deposit, transfer, and disburse
all Payments, Collections and other sums and amounts directly into an account
established and maintained by Lender promptly after receipt thereof by Servicing
Agent or other Person, but in no event later than the date that is fifteen
(15) calendar days after receipt thereof. Lender agrees to exercise such
power-of-attorney only upon the occurrence and during the continuance of a
Default which is not reasonably capable of being cured, or an Event of Default.
Lender shall have no duty to exercise any rights or powers granted to it
pursuant to the foregoing power-of-attorney.
Borrowers and the other Credit Parties shall deliver to Lender true and correct
fully-executed copies of any servicing agreement or agreements by or between any
Credit Party and any Servicing Agent, pursuant to which such Servicing Agent is
responsible for or involved in the collections of Accounts and other Collateral
and/or the receipt of any Payments or Collections (net of any collection costs
and other fees permitted to be deducted from Collections by the express terms of
the corresponding servicing agreement) in the aggregate for all Credit Parties
during any Fiscal Quarter that meet or exceed the Servicing Threshold. At
Lender’s request, upon the occurrence of a Default, which is not reasonably
capable of being cured, or an

 

24



--------------------------------------------------------------------------------



 



Event of Default, the applicable Credit Party shall give irrevocable written
instructions to such Servicing Agent to make all payments owing to the Credit
Party under the servicing agreement directly to Lender upon receipt of written
demand to do so, and shall assign to Lender, as collateral, all of such Credit
Party’s right, title and interest in and to such servicing agreements.
Within 30 days of any acquisition of any Portfolio having a purchase price
greater than $1,000,000 by any Credit Party, such acquiring Credit Party shall
provide Lender with evidence (including a bill of sale or assignment, if any) of
such Credit Party’s acquisition and ownership of such Portfolio, free and clear
of all Liens, except Permitted Encumbrances. At any time (and from time to time)
from and after the Closing Date, any Credit Party owning any Portfolio having a
purchase price greater than $1,000,000 shall, upon request of Lender, provide
Lender with evidence of such Credit Party’s acquisition and ownership of such
Portfolio, free and clear of all Liens, except Permitted Encumbrances.
Borrowers shall notify Lender in writing promptly after any Servicing Agent or
other Person (including any collection agent, agency or attorney) under any
servicing agreement with any Credit Party, including, without limitation, the
Servicing Agent under the Unifund Master Servicing Agreement, is entitled (or
claims to be entitled) to receive payment, fees, premiums or other compensation
(however characterized) in excess of 51% of the Collections obtained by such
Servicing Agent or other Person relating to any Portfolio under any servicing
agreement.
In the event a deposit account control agreement or other similar document is
entered into by a Servicing Agent for the benefit of any Credit Party with
respect to any deposit account into which any Payments, Collections or other
Collateral will be deposited, the applicable Credit Party shall cause Lender to
be added (as co-beneficiary with such Credit Party) to such deposit account
control agreement or other similar document in a manner reasonably acceptable to
Lender. In the event the applicable Credit Party is unable to add Lender as a
co-beneficiary, after using such Credit Party’s best efforts to do so, the
applicable Credit Party shall make arrangements to protect and preserve Lender’s
Liens and security interests in the Collateral, including, without limitation,
such Credit Party’s right, title and interest under such deposit account control
agreement in a manner reasonably acceptable to Lender.
With respect to each set of Written Instructions given to a Servicing Agent
whose Collections (net of any collection costs and other fees permitted to be
deducted from Collections by the express terms of the servicing agreement that
corresponds to such Servicing Agent) in the aggregate for all Credit Parties
during any Fiscal Quarter meet or exceed the Servicing Threshold, the Credit
Parties shall use best efforts (including, without limitation, commencement of
appropriate legal action) to enforce the terms of such Written Instructions,
including, without limitation, such Servicing Agent’s duties to make all
payments owing to Credit Parties by wire transfer of cash credit directly into a
Blocked Account established and maintained by a Credit Party with Lender and to
deposit, transfer, and disburse all Payments, Collections (net of any collection
costs and other fees permitted to be deducted from Collections by the express
terms of the corresponding servicing agreement) and other sums and amounts
directly into a Blocked Account established and maintained by a Credit Party
with Lender promptly after receipt thereof by Servicing Agent.

 

25



--------------------------------------------------------------------------------



 



The Credit Parties shall, on a Fiscal Quarter basis, notify Lender in writing of
any changes to the information contained on the Disclosure Document that
identifies the Servicing Agent involved in the collection of any Payments,
Accounts and Portfolios.
Inactive Subsidiaries. None of the Inactive Subsidiaries will perform or conduct
or attempt to perform or conduct any business activities whatsoever, other than
the collection or liquidation of currently owned assets, the proceeds of which
such Inactive Subsidiary shall promptly deliver to Lender.
Further Assurances. Each Credit Party executing this Agreement agrees that it
shall and shall cause each other Credit Party to, at such Credit Party’s expense
and upon request of Lender, duly execute and deliver, or cause to be duly
executed and delivered, to Lender such further instruments and do and cause to
be done such further acts as may be necessary or proper in the reasonable
opinion of Lender to carry out more effectively the provisions and purposes of
this Agreement or any other Loan Document.
NEGATIVE COVENANTS
Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:
Mergers, Subsidiaries, Etc. No Credit Party shall directly or indirectly, by
operation of law or otherwise, (a) form or acquire any Subsidiary, except that
the Borrowers may form Non-Credit Party Affiliates, and Palisades and Asta
Funding may form Subsidiaries that will become Credit Parties, and Palisades and
Asta Funding may form Subsidiaries for acquisitions or investments made to the
extent permitted by this Section 6, or (b) merge with, consolidate with, acquire
all or substantially all of the assets or Stock of, or otherwise combine with or
acquire, any Person, or all or substantially all of the assets constituting the
business of a division, branch or other unit of operation of any Person, except
that (i) any Borrower may merge with another Borrower, provided, that prior
written notice of such merger shall be given to Lender and provided, further,
that Borrower Representative shall be the survivor of any such merger to which
it is a party, (ii) and any Inactive Subsidiary may merge into a Credit Party,
provided, that such Credit Party shall be the survivor of any such merger,
(iii) any Borrower may acquire all or substantially all of the assets of another
Credit Party, and (iv) any Borrower may form a wholly-owned Subsidiary to
effectuate a change in its capital structure as permitted under and in
accordance with Section 6.5.
Investments; Revolving Loan and Advances. Except as otherwise expressly
permitted by this Section 6, no Credit Party shall make or permit to exist any
investment in, or make, accrue or permit to exist loans or advances of money to,
any Person, through the direct or indirect lending of money, holding of
securities or otherwise, except that: (a) Borrowers may hold investments
comprised of notes payable or other evidences of indebtedness, (b) in addition
to intercompany loans and advances permitted under Section 6.3, Borrowers may
make investments in Non-Credit Party Affiliates that are otherwise permitted
hereunder, (c) sales of Accounts on deferred payment terms in the ordinary
course of business that could not reasonably be expected to have a Material
Adverse Effect and, to the extent applicable, in compliance with Section 6.8
hereof, (d) investments in consumer financial services companies of up to
$500,000 each (but in no event more than $2,000,000 in the aggregate for all
Credit Parties during the term of the Revolving Loan), (e) $500,000 in the
aggregate at any time outstanding for all Credit Parties

 

26



--------------------------------------------------------------------------------



 



during the term of the Revolving Loan of other loans or credits, (f) investments
in, or acquisitions of, consumer financial services companies funded by stock of
ASTA Funding in accordance with the terms and provisions of Section 6.5 hereof,
(g) investments of proceeds from the issuance or sale of stock, warrants or
other securities pursuant to Section 6.5 in Cash Equivalent Investments and
pledged to Lender as additional Collateral until used in accordance with
Section 6.5, which pledge shall be perfected in a manner reasonably acceptable
to Lender.
Indebtedness.
No Credit Party shall create, incur, assume or permit to exist any Indebtedness
(including Subordinated Debt), except (without duplication) (i) Indebtedness
secured by purchase money security interests and Capital Leases permitted in
Section 6.7(a), (ii) the Revolving Loan and the other Obligations,
(iii) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law, (iv) existing Indebtedness described in the Disclosure Document and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party, Lender, as determined by
Lender, than the terms of the Indebtedness being refinanced, amended or
modified, (v) Indebtedness specifically permitted under Sections 6.6 and 6.17;
(vi) Indebtedness consisting of intercompany loans and advances made by any
Credit Party to any other Credit Party; provided, that: (A) each Credit Party
shall have executed and delivered to each other Credit Party, on the Closing
Date, a demand note (collectively, the “Intercompany Notes”) to evidence any
such intercompany Indebtedness owing at any time by such Credit Party to such
other Credit Party, which Intercompany Notes shall be in form and substance
reasonably satisfactory to Lender and shall be pledged to Lender and the
originals of which shall be delivered to Lender pursuant to the applicable
Pledge Agreement or Security Agreement as additional collateral security for the
Obligations; (B) each Credit Party shall record all intercompany transactions on
its books and records in accordance with past practice; (C) the obligations of
each Credit Party under any such Intercompany Notes shall be subordinated to the
Obligations of such Credit Party hereunder as set forth in Section 12.9 of this
Agreement; (D) at the time any such intercompany loan or advance is made by any
Credit Party to any other Credit Party and after giving effect thereto, each
such Credit Party shall be Solvent; and (E) no Default, which is not reasonably
capable of being cured, or Event of Default would occur and be continuing after
giving effect to any such proposed intercompany loan; (vii) interest rate cap,
swap or collar agreements, or similar agreements or arrangements to provide
protection against fluctuations in interest rates or foreign currencies, on
terms and in form reasonably acceptable to Lender; (viii) the obligations of
each Credit Party for the deferred portion of the purchase price of a Portfolio;
(ix) Subordinated Debt, provided, that (A) no Default, which is not reasonably
capable of being cured, or Event of Default would occur and be continuing after
giving effect to any such proposed Subordinated Debt, and (B) the Credit Parties
shall have obtained the prior written consent of Lender with respect to such
Subordinated Debt, which consent shall not be unreasonably withheld or delayed;
(i) Permitted Convertible Debt, provided, that (A) no Default, which is not
reasonably capable of being cured, or Event of Default would occur and be
continuing after giving effect to any such proposed Permitted Convertible Debt,
(B) the Credit Parties shall have obtained the prior written consent of Lender
with respect to such Permitted Convertible Debt, which consent shall not be
unreasonably withheld or delayed, and (C) the proceeds from the issuance of such
Permitted Convertible Debt shall be applied to reduce the

 

27



--------------------------------------------------------------------------------



 



Revolving Loan; and (xi) an amount not to exceed $1,000,000 in the aggregate at
any time outstanding for all Credit Parties during the term of the Revolving
Loan in unsecured Indebtedness owing to non-Affiliates.
No Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any material Indebtedness or in respect of any
Indebtedness, the result of which could reasonably be expected to have a
Material Adverse Effect, other than (i) the Obligations; (ii) Indebtedness
secured by a Permitted Encumbrance if the asset securing such Indebtedness has
been sold or otherwise disposed of in accordance with Sections 6.8(b) or (c);
(iii) Indebtedness permitted by Section 6.3(a)(iv) upon any refinancing thereof
in accordance with Section 6.3(a)(iv); and (iv) as otherwise permitted in
Section 6.14.
Employee Loans and Affiliate Transactions.
Except as otherwise expressly permitted in this Section 6 with respect to
Affiliates, no Credit Party shall enter into or be a party to any transaction
with any other Credit Party or any Affiliate thereof except in the ordinary
course of and pursuant to the reasonable requirements of such Credit Party’s
business and upon fair and reasonable terms that are no less favorable to such
Credit Party than would be obtained in a comparable arm’s length transaction
with a Person not an Affiliate of such Credit Party; provided, that no Credit
Party shall transfer a Portfolio to a Non-Credit Party Affiliate without
Lender’s prior written consent. In addition, if any such transaction or series
of related transactions (other than the transactions permitted under
Section 6.4(b) below) involves payments in excess of $250,000 in the aggregate,
the terms of these transactions must be disclosed in advance to Lender. All such
transactions existing as of the date hereof are described in the Disclosure
Document.
In the event any Advance relates to a Portfolio to be acquired by an Affiliate
prior to Lender making such Advance, such Affiliate shall execute and deliver
Lender’s form of joinder agreement relative to this Agreement and the Collateral
Documents, Affiliate Guaranty, Affiliate Security Agreement, Affiliate
Confirmation, UCC-1 Financing Statements and all such other documents as Lender
shall reasonably request, pursuant to which such Affiliate shall become a Credit
Party hereunder, including, evidence of the good standing of such Affiliate and
UCC Searches, all in form acceptable to Lender. Notwithstanding the foregoing,
no Affiliate which is less than 100% directly or indirectly wholly-owned by Asta
or which is organized outside of the laws of the United States or any State
therein shall be required to join this Agreement.
No Credit Party shall enter into any lending or borrowing transaction with any
employees or consultants of any Credit Party, except loans to its respective
employees and consultants in the ordinary course of business up to a maximum, in
the aggregate for all employees and consultants, at any one time of $100,000.
Notwithstanding anything in this Agreement to the contrary, from time to time,
one or more of the Credit Parties (and Non-Credit Party Affiliates) shall be
entitled, in their sole discretion, to make capital contributions from time to
time to other Credit Parties and Non-Credit Party Affiliates for ultimate
contribution to Pal XVI for the purpose of funding costs, expenses and
liabilities incurred by Pal XVI relating to litigation and similar proceedings
on the collection

 

28



--------------------------------------------------------------------------------



 



and/or sale of the receivable assets owned by Pal XVI (the amount of such
contributions, “Capital Contribution Amounts”); provided, that at no time shall
the Capital Contribution Amounts outstanding exceed $500,000.
Capital Structure and Business.
No Credit Party shall (a) make any changes in any of its business objectives,
purposes or operations that could reasonably be expected to materially adversely
affect the repayment of the Revolving Loan or any of the other Obligations or
could reasonably be expected to have or result in a Material Adverse Effect,
(b) make any change in its capital structure as described in the Disclosure
Document, including the issuance or sale of any shares of Stock, warrants or
other securities convertible into Stock or any revision of the terms of its
outstanding Stock.
Notwithstanding the foregoing, and provided that no Default, which is not
reasonably capable of being cured, or Event of Default has occurred and is
continuing, a Credit Party may, upon prior written notice thereof to Lender,
issue or sell shares of Stock of such Credit Party, warrants or other securities
convertible into Stock of such Credit Party, provided, that the proceeds from
the issuance or sale of such Stock, warrants or other securities shall be
applied to reduce the Revolving Loan or used by such Credit Party only for the
following additional purposes and subject to the following additional
requirements and conditions: (x) the proceeds from the issuance or sale of such
Stock, warrants or other securities may be used by such Credit Party to acquire
New Portfolios or Rejected Portfolios as to which the Lender has a first
priority, perfected Lien on the Accounts comprising such acquired New Portfolio
or Rejected Portfolio, as the case may be, subject only to Permitted
Encumbrances; or (y) the proceeds from the issuance or sale of such Stock,
warrants or other securities may be used by such Credit Party (subject to the
further limitations and prohibitions set forth in Section 6.1 hereof) to acquire
the assets of one or more existing consumer financial services businesses so
long as: (i) no more than $2,000,000, taken as a whole, in the aggregate for all
Credit Parties for all issuances or sales of Stock, warrants or other securities
during the term of the Revolving Loan is used to acquire the assets of existing
consumer financial services businesses, and (ii) no more than forty percent
(40%) of the proceeds from all issuances or sales of Stock, warrants or other
securities, taken as a whole, in the aggregate for all Credit Parties during the
term of the Revolving Loan is used to acquire the assets of existing consumer
financial services businesses, and (iii) such acquisitions are limited solely to
the assets of one or more existing consumer financial services businesses and no
Credit Party acquires any Stock of any Person, and (iv) Borrowers shall have
notified Lender in writing in each instance of any such acquisition on the
earlier of: (aa) three (3) days of the date on which any Credit Party executes
any agreement, pursuant to which such Credit Party agrees to such acquisition,
and (bb) fifteen (15) calendar days prior to such acquisition, and (v) prior to
such Credit Party’s acquisition of the assets of any such business, Borrowers
shall have provided Lender with a written statement to Lender (certified to be
true, correct and complete in all respects by Borrower Representative’s Chief
Financial Officer or President) that no Default or Event of Default has occurred
under the Revolving Loan or any of the Loan Documents and that no Default or
Event of Default is anticipated, projected or contemplated to occur as a result
of such Credit Party’s acquisition of the assets of any such business. Until the
proceeds from the issuance or sale of stock, warrants or other securities
pursuant to this Section 6.5 are used in accordance with this Section 6.5, the

 

29



--------------------------------------------------------------------------------



 



applicable Credit Party may invest such proceeds in Cash Equivalent Investments
which are pledged to Lender as additional Collateral and perfected in a manner
reasonably acceptable to Lender.
Notwithstanding anything set forth herein to the contrary, a Credit Party may
change its capital structure from a corporation to a limited liability company
or from a limited liability company to a corporation provided that (i) Lender
shall have consented to such transaction, (ii) the Credit Parties have executed
any documentation and taken any steps reasonably requested by Lender, including,
any documentation required by Lender to ensure Lender has a first priority lien
on the Stock and assets of such Credit Party after giving effect to any such
change and (iii) Lender shall have on or prior to such change received
consolidated and consolidating income statements, statements of cash flows and
balance sheets of the Borrowers which shall provide all required information
both before and after giving effect to such change and otherwise in form and
substance satisfactory to Lender to ensure that such change does not affect any
of the obligations of the Credit Parties under any Loan Document or any rights
of Lender with respect to the Credit Parties. No Credit Party shall engage in
any business other than the businesses currently engaged in by it or businesses
reasonably related thereto.
Guaranteed Indebtedness. No Credit Party shall create, incur, assume or permit
to exist any Guaranteed Indebtedness except (a) by endorsement of instruments or
items of payment for deposit to the general account of any Credit Party, (b) for
Guaranteed Indebtedness incurred for the benefit of any other Credit Party if
the primary obligation is expressly permitted by this Agreement, (c) the
obligations of the Credit Parties pursuant to a guaranty in favor of BMO Capital
Markets Corp. pursuant to which the Credit Parties guaranty up to $8,000,000 of
the obligations of Pal XVI set forth in and evidenced by that certain
Receivables Financing Agreement dated as of March 2, 2007 (the “Receivables
Financing Agreement”) by and among Pal XVI, as borrower, Palisades Collection
L.L.C., as servicer, Fairway Finance Company, LLC, as lender, BMO Capital
Markets Corp., as administrative and collateral agent, and Bank of Montreal, as
liquidity agent for the liquidity providers, provided, that such obligations are
at all times subordinate to payment of the Obligations of the Credit Parties to
the Lender pursuant to an intercreditor agreement (and any other applicable
documents, from time to time) satisfactory, in form and substance, to the
Lender, (d) the obligations of the Credit Parties pursuant to the Group
Promissory Note, the Group Indemnification Agreement and the guaranty in favor
of Asta Group, Incorporated pursuant to which the Credit Parties guaranty the
obligations of Asta Funding under the Group Promissory Note, provided, that such
obligations are at all times subordinate to payment of the Obligations of the
Credit Parties to the Lender pursuant to an intercreditor agreement (and any
other applicable documents, from time to time) satisfactory, in form and
substance, to the Lender and (e) in connection with Pal XVI, as satisfied by
Capital Contribution Amounts pursuant to Section 6.4(d) above.
Liens; Lien Release.
No Credit Party shall create, incur, assume or permit to exist any Lien on or
with respect to its Portfolios, Accounts or any of its other properties or
assets (whether now owned or hereafter acquired) except for (a) Permitted
Encumbrances; (b) Liens in existence on the date hereof and summarized on the
Disclosure Document securing the Indebtedness described on the Disclosure
Document and permitted refinancings, extensions and renewals thereof, including
extensions or renewals of any such Liens; provided, that the principal amount of
the

 

30



--------------------------------------------------------------------------------



 



Indebtedness so secured is not increased and the Lien does not attach to any
other property; (c) Liens created after the date hereof by conditional sale or
other title retention agreements (including Capital Leases) or in connection
with purchase money Indebtedness with respect to Equipment and Fixtures and
other capital assets acquired by any Credit Party in the ordinary course of
business, involving the incurrence of an aggregate amount of purchase money
Indebtedness and Capital Lease Obligations of not more than $1,000,000
outstanding at any one time for all such Liens (provided that such Liens attach
only to the assets subject to such purchase money debt and such Indebtedness is
incurred within 20 days following such purchase and does not exceed 100% of the
purchase price of the subject assets), (d) Liens securing Indebtedness permitted
under Section 6.3(a)(i) as provided for therein, (e) Liens arising from
precautionary UCC-1 financing statements with respect to Equipment or Real
Estate which is the subject of an operating lease, (f) Liens against the assets
of Non-Credit Party Affiliates to secure loans in connection with the
acquisition of Portfolios by Non-Credit Party Affiliates which have been
declined by the Lender. In addition, no Credit Party shall become a party to any
agreement, note, indenture or instrument, or take any other action, that would
prohibit the creation of a Lien on any of its properties or other assets in
favor of Lender as additional collateral for the Obligations, except operating
leases, Capital Leases or Licenses which prohibit Liens upon the assets that are
subject thereto, and (g) claims and other Liens of attorneys and servicers in
the ordinary course of business relating to Portfolios and Accounts (and the
Proceeds thereof) that they are collecting or servicing.
In connection with any disposition of Accounts, and subject to the terms of this
paragraph, Lender hereby authorizes Borrower or its designees to file a partial
release of those (and only those) Liens and security interests of Lender that
are necessary to permit the applicable Credit Party to effect such disposition
in the ordinary course of business and in accordance with this Agreement, which
authorization shall become effective upon, and only upon, satisfaction and
performance of all of the following additional conditions precedent: (i) at the
time of such disposition and after giving effect thereto, no Default, which is
not reasonably capable of being cured, has occurred, and no Event of Default
shall have occurred and is continuing, (ii) the Net Sales Proceeds generated
from such disposition (whether in a single transaction or a series of
transactions that could reasonably be deemed to be part of the same transaction)
shall not exceed an amount equal to $2,500,000, (iii) the applicable Credit
Party proposing to dispose of such portion of a Portfolio shall have notified
Lender in writing of such proposed disposition contemporaneously with such
Credit Party’s disposition, which notification shall be in form and content
reasonably acceptable to Lender, (iv) Lender shall be entitled to immediately
make appropriate adjustments to the Collateral based on the effect of such
disposition, (v) the partial release of Lender’s Liens and security interests
shall relate solely and exclusively to the Accounts that are the subject of such
disposition, and (vi) all cash proceeds from the disposition of such portion of
a Portfolio shall be deposited directly into a Blocked Account established and
maintained by Lender, net of (A) commissions and other reasonable and customary
transaction costs, fees and expenses properly attributable to such transaction
and payable by such Credit Party in connection therewith (in each case, paid to
non-Affiliates), and (B) sales, transfer, and similar taxes payable by such
Credit Party in connection therewith.
In connection with any disposition of Accounts in which the Net Sales Proceeds
generated from the disposition of such Accounts, whether in a single transaction
or a series of transactions that could reasonably be deemed to be part of the
same transaction, exceeds an

 

31



--------------------------------------------------------------------------------



 



amount equal to $2,500,000, Lender shall (in a separate writing made by Lender
at the time of each such disposition) either authorize Borrowers and the
applicable Credit Parties (and their designees) to file such partial releases of
Collateral Lender’s Liens and security interests or confirm in writing
Collateral Lender’s partial release of its Liens and security interests, as
requested by the applicable Credit Party, as are necessary to permit the
applicable Credit Party to effect such disposition, provided, that: (i) at the
time of such disposition and after giving effect thereto, no Default, which is
not reasonably capable of being cured, has occurred, and no Event of Default has
occurred and is continuing, (ii) the applicable Credit Party proposing to
dispose of such Portfolio shall have notified Lender in writing of such proposed
disposition at least two (2) Business Days prior to the scheduled disposition of
such Accounts and shall have delivered to Lender the form of partial release to
be filed in connection with such disposition, (iii) Borrowers shall have
provided Lender with a pro forma statement showing the effect of such
disposition on the Collateral, (iv) Lender shall be entitled to immediately make
appropriate adjustments to the Collateral based on the effect of such
disposition, (v) the partial release of Lender’s Liens and security interests
shall relate solely and exclusively to the Accounts that are the subject of such
disposition, and (vi) all cash proceeds from the disposition of such Portfolio
or portion thereof shall be deposited directly into a Blocked Account
established and maintained by Lender, net of (A) commissions and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by such Credit Party in connection
therewith (in each case, paid to non Affiliates), and (B) sales, transfer, and
similar taxes payable by such Credit Party in connection therewith.
Sale of Stock and Assets. No Credit Party shall sell, transfer, convey, lease,
assign or otherwise dispose of any of its properties or other assets, including
the Stock of any of its Subsidiaries (whether in a public or a private offering
or otherwise) or any of its Accounts, other than (a) the sale of Portfolios and
Accounts in the ordinary course of business in accordance with the terms of this
Agreement, (b) the sale, transfer, conveyance or other disposition by a Credit
Party of Equipment, Fixtures or Real Estate that are obsolete or no longer used
or useful in such Credit Party’s business and having an appraised value not
exceeding $500,000 in any single transaction or $1,000,000 in the aggregate in
any Fiscal Year, (c) the sale, transfer, conveyance or other disposition by a
Credit Party of other Equipment and Fixtures having a value not exceeding
$500,000 in any single transaction or $1,000,000 in the aggregate in any Fiscal
Year, (d) the lease, sublease or license of real property, provided, that such
real property is not necessary for the operations of Borrowers’ business, at the
time thereof and after giving effect thereto, no Default, which is not
reasonably capable of being cured, or Event of Default has occurred and is
continuing, and (e) the transfer of assets permitted under subsection (iii) of
Section 6.1. With respect to any disposition of assets or other properties
permitted pursuant to Sections 6.8(b), (c) and (e) above, Lender agrees on
reasonable prior written notice to release its Lien on such assets or other
properties in order to permit the applicable Credit Party to effect such
disposition and shall execute and deliver to Borrowers, at Borrowers’ expense,
appropriate UCC-3 termination statements or authorizations to file appropriate
UCC-3 termination statements and other releases as reasonably requested by
Borrowers.
ERISA. No Credit Party shall, or shall cause or permit any ERISA Affiliate to,
cause or permit to occur an event that could result in the imposition of a Lien
under Section 412 of the IRC or Section 302 or 4068 of ERISA or cause or permit
to occur an ERISA Event to the extent such ERISA Event could reasonably be
expected to have a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------



 



Reserved.
Hazardous Materials. No Credit Party shall cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the Real
Estate where such Release would (a) violate in any material respect, or form the
basis for any material Environmental Liabilities under, any Environmental Laws
or Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such violations or Environmental Liabilities that could not reasonably be
expected to have a Material Adverse Effect.
Sale-Leasebacks. No Credit Party shall engage in any sale-leaseback, synthetic
lease or similar transaction involving any of its assets.
Cancellation of Indebtedness. No Credit Party shall cancel any claim or debt
owing to it, except (a) with respect to Accounts in the ordinary course of the
Credit Party’s business, (b) for debt owing by employees or consultants
permitted under Section 6.4(b) which is cancelled and treated as compensation
expense and (c) for reasonable consideration negotiated on an arm’s length basis
and in the ordinary course of its business consistent with past practices.
Restricted Payments. No Credit Party shall make any Restricted Payment, except
(a) payments of principal and interest on intercompany loans and advances
between Borrowers to the extent permitted by Sections 6.2 and 6.3, (b) employee
or consultant loans permitted under Section 6.4.
Change of Corporate Name or Location; Change of Fiscal Year. Except as expressly
permitted under Section 6.5, no Credit Party shall (a) change its name as it
appears in official filings in the state of its incorporation or other
organization (b) change its chief executive office, principal place of business,
corporate offices or warehouses or locations at which Collateral is held or
stored, or the location of its records concerning the Collateral, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state of incorporation or other organization, or (e) change
its state of incorporation or organization, in each case without at least
14 days prior written notice to Lender and after Lender’s written acknowledgment
that any reasonable action requested by Lender in connection therewith,
including to continue the perfection of any Liens in favor of Lender in any
Collateral, has been completed or taken, and provided, that any such new
location shall be in the continental United States. No Credit Party shall change
its Fiscal Year without Lender’s prior written consent, which consent will not
be unreasonably withheld.
No Impairment of Intercompany Transfers. No Credit Party shall directly or
indirectly enter into or become bound by any agreement, instrument, indenture or
other obligation (other than this Agreement and the other Loan Documents) that
directly or indirectly restricts, prohibits or requires the consent of any
Person with respect to the payment of dividends or distributions or the making
or repayment of intercompany loans by a Subsidiary of any Borrower to any
Borrower or between Borrowers.
No Speculative Transactions. No Credit Party may engage in any material
transaction involving interest swaps, caps or collars, subject to the Lender’s
prior written consent.
Leases; Real Estate Purchases. No Credit Party shall enter into or be a party to
any operating lease for Equipment or Real Estate, if the aggregate of all such
operating lease payments payable in any year for all Credit Parties on a
consolidated basis would exceed

 

33



--------------------------------------------------------------------------------



 



$1,500,000. No Credit Party shall purchase a fee simple ownership interest in
Real Estate unless (i) Lender receives 10 days prior written notice of such
purchase, (ii) at its request, Lender shall have received a mortgage or other
similar instrument on such Real Estate, in form and substance satisfactory to
Lender, and (iii) the purchase of any Real Estate shall be on terms reasonably
satisfactory to Lender.
Changes Relating to Subordinated Debt; Material Contracts. No Credit Party shall
change or amend the terms of any Subordinated Debt (or any indenture or
agreement in connection therewith) if the effect of such amendment is to:
(i) increase the interest rate on, or fees in respect of, such Subordinated
Debt; (ii) change the dates upon which payments of principal or interest are due
on such Subordinated Debt other than to extend such dates; (iii) change any
covenant, default or event of default other than to delete or make less
restrictive any covenant, default or event of default provision therein, or add
any covenant, default or event of default with respect to such Subordinated
Debt; (iv) change the redemption or prepayment provisions of such Subordinated
Debt other than to extend the dates therefor or to reduce the premiums payable
in connection therewith; (v) grant any security or collateral to secure payment
of such Subordinated Debt; (vi) change any subordination or intercreditor
provisions of such Subordinated Debt; (vii) change any provisions providing that
payments of interest, principal or other obligations in respect of such
Subordinated Debt may not be made in cash or must be paid in a form other than
cash; or (viii) change or amend any other term if such change or amendment would
materially increase the obligations of the Credit Party thereunder or confer
additional material rights on the holder of such Subordinated Debt in a manner
adverse to any Credit Party, Lender, except, in each case, as otherwise
expressly provided in the Subordination Agreement to which such Subordinated
Debt is subject.
Credit Parties Other than Borrowers. From and after the Closing Date, none of
the Credit Parties other than Borrowers shall engage in any trade or business,
or own any assets (other than Stock of their Subsidiaries) or incur any
Indebtedness or Guaranteed Indebtedness (other than the Obligations), except
that Asta Funding may acquire tangible assets in its own name for use and
operation by its Subsidiaries, and may acquire Portfolios in its own name for
purposes of promptly transferring and assigning such Portfolios to a Borrower or
other Credit Party and each Guarantor joined to this Agreement may continue to
engage in the trade or business in which it was so engaged (and own assets
related thereto) at the time of such joinder. Notwithstanding the foregoing,
nothing herein shall limit any Credit Party from engaging in activities
incidental to (a) the maintenance of its corporate existence in compliance with
applicable law, and (b) legal, tax and accounting matters in connection with any
of the foregoing activities.
Adverse Transactions. No Credit Party shall enter into or be a party to, or
permit any of its Subsidiaries to enter into or be a party to, any transaction
the performance of which in the future does or could reasonably be expected to
result in a breach of any covenant contained herein or giving rise to a Default,
which is not reasonably capable of being cured, or Event of Default.
Disaster Recovery Plan. No Credit Party shall amend, modify or otherwise change
the Disaster Recovery Plan or any agreement related thereto without the prior
written consent of the Lender, which consent shall not be unreasonably withheld
or delayed.

 

34



--------------------------------------------------------------------------------



 



Limitation on Collection Fees. No Credit Party shall enter into any agreement to
pay (and no Credit Party shall pay or permit to be paid) any sums or amounts to
any Servicing Agent or other Person (including any collection agent, agency or
attorney) as collection fees, collection charges, contingent fees, premiums,
compensation for services rendered or excess fees (however characterized) in
excess of an amount equal to fifty-one percent (51%) of the Collections obtained
by such Servicing Agent or other Person relating to Portfolios, except after
prior written notice to Lender.
No Amendment to Servicing Agreements. No Credit Party shall amend, change,
modify or alter (or permit to be amended, changed, modified or altered) any
agreement, including any servicing agreement, relating to the collection or
receipt of Payments, Collections or Proceeds of any Accounts of any of the
Credit Parties in any material respect in which the Collections (net of any
collection costs and other fees permitted to be deducted from Collections by the
express terms of the corresponding servicing agreement) in the aggregate for all
Credit Parties during any Fiscal Quarter meet or exceed the Servicing Threshold,
except if that Credit Party promptly provides a copy thereof to Lender.
TERM
Termination. The financing arrangements contemplated hereby shall be in effect
until the Commitment Termination Date, and the Revolving Loan and all other
Obligations shall be automatically due and payable in full on such date.
Survival of Obligations Upon Termination of Financing Arrangements. Except as
otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Lender relating to any
unpaid portion of the Revolving Loan or any other Obligations, due or not due,
liquidated, contingent or unliquidated, or any transaction or event occurring
prior to such termination, or any transaction or event, the performance of which
is required after the Commitment Termination Date. Except as otherwise expressly
provided herein or in any other Loan Document, all undertakings, agreements,
covenants, warranties and representations of or binding upon the Credit Parties,
and all rights of Lender, all as contained in the Loan Documents, shall not
terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date; provided, that the provisions of Section 11, the payment obligations under
Sections 1.12 and 1.13, and the indemnities contained in the Loan Documents
shall survive the Termination Date.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
Events of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:
Any Borrower (i) fails to make any payment of principal of, or interest on, or
Fees owing in respect of, the Revolving Loan or any of the other Obligations
when due and payable, or (ii) fails to pay or reimburse Lender for any expense
reimbursable hereunder or under any other Loan Document within 10 days following
Lender’s demand for such reimbursement or payment of expenses.

 

35



--------------------------------------------------------------------------------



 



Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Sections 1.3, 1.5, 5.4(a) or 6, or any of the provisions set forth
in Annexes C or G, respectively, and the same shall remain unremedied for 5 days
or more, without any duty on the part of Lender to give notice to Borrowers of
such failure or neglect.
Any Borrower fails or neglects to perform, keep or observe any of the provisions
of Section 4 or any provisions set forth in Annexes E or F, respectively, and
the same shall remain unremedied for 10 days or more after written notice of
such failure or neglect.
Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other subsection of this
Section 8.1) and the same shall remain unremedied for 5 days or more after
written notice of such failure or neglect; provided, however, that with respect
to the provisions of Section 5.2(a), unless such failure or neglect to perform
could reasonably be expected to result in a Material Adverse Effect, the Credit
Parties shall in any event have 3 Business Days, commencing on the date a Senior
Executive or other Person with managerial responsibility has knowledge of such
failure or neglect, within which to cure or remedy such failure or neglect.
A default or breach occurs under any other agreement, document or instrument to
which any Credit Party is a party (other than the Receivables Financing
Agreement or any agreement, document or instrument related thereto) that is not
cured within any applicable grace period therefor, and such default or breach
(i) involves the failure to make any payment when due in respect of any
Indebtedness or Guaranteed Indebtedness (other than the Obligations) of any
Credit Party in excess of $500,000 in the aggregate (including (x) undrawn
committed or available amounts and (y) amounts owing to all creditors under any
combined or syndicated credit arrangements), or (ii) causes, or permits any
holder of such Indebtedness or Guaranteed Indebtedness or a trustee to cause,
Indebtedness or Guaranteed Indebtedness or a portion thereof in excess of
$100,000 in the aggregate to become due prior to its stated maturity or prior to
its regularly scheduled dates of payment, or cash collateral in respect thereof
to be demanded, in each case, regardless of whether such default is waived, or
such right is exercised, by such holder or trustee.
Any information contained in any Loan Document is untrue or incorrect in any
material respect or any representation or warranty in any written statement,
report, financial statement or certificate made or delivered to Lender by any
Credit Party is untrue or incorrect in any material respect as of the date when
made or deemed made.
Assets of any Credit Party, the aggregate fair market value of which is $250,000
or more for all Credit Parties, are attached, seized, levied upon or subjected
to a writ or distress warrant, or come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors of any Credit Party
and such condition continues for 30 days or more (unless in the case of any
attachment with respect to which the applicable creditor does not have and no
person for the benefit of such creditor has or obtains physical possession of
any assets of any Credit Party, and such claim is being contested in good faith
by such Credit Party or is fully bonded).

 

36



--------------------------------------------------------------------------------



 



A case or proceeding is commenced against any Credit Party seeking a decree or
order in respect of such Credit Party (i) under the Bankruptcy Code, or any
other applicable federal, state or foreign bankruptcy or other similar law,
(ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or for any substantial
part of any such Credit Party’s assets, or (iii) ordering the winding-up or
liquidation of the affairs of such Credit Party, and such case or proceeding
shall remain undismissed or unstayed for 30 days or more or a decree or order
granting the relief sought in such case or proceeding shall be entered by a
court of competent jurisdiction.
Any Credit Party (i) files a petition seeking relief under the Bankruptcy Code,
or any other applicable federal, state or foreign bankruptcy or other similar
law, (ii) consents to or fails to contest in a timely and appropriate manner the
institution of proceedings thereunder or the filing of any such petition or the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) for such Credit Party or
for any substantial part of any such Credit Party’s assets, (iii) makes an
assignment for the benefit of creditors, (iv) takes any action in furtherance of
any of the foregoing; or (v) admits in writing its inability to, or is generally
unable to, pay its debts as such debts become due.
A final judgment or judgments for the payment of an amount in excess of $250,000
in the aggregate at any time is or are outstanding against one or more of the
Credit Parties and the same are not, within 30 days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay; provided,
however, that in the event such judgment relates to Accounts for which such
Credit Party has a right of indemnification from the originator or seller of
that Account, then a final judgment or judgments for the payment of an amount in
excess of $500,000 in the aggregate at any time is or are outstanding against
one or more of the Credit Parties and the same are not, within 30 days after the
entry thereof, discharged or execution thereof stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay,
provided, that such judgment relates to Accounts for which such Credit Party is
fully indemnified by the originator or seller of that Account.
Any material provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or any Credit Party shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms), or any Lien on any material
assets created under any Loan Document ceases to be a valid and perfected first
priority Lien (except as otherwise permitted herein or therein) in any of the
Collateral purported to be covered thereby.
Any Change of Control occurs.
Any default or breach by any Credit Party or any other guarantor, grantor or
pledgor in the observance or performance of any covenant or agreement contained
or incorporated by reference in any Collateral Document and such default shall
continue beyond the grace period, if any, provided in such Collateral Document.

 

37



--------------------------------------------------------------------------------



 



A default or breach by Asta Funding under that certain Undertaking Agreement
dated as of March 2, 2007 made by Asta Funding for the benefit of BMO Capital
Markets Corp., as collateral agent for the benefit of the secured parties under
that certain Receivables Financing Agreement dated as of March 2, 2007 by and
among Palisades Acquisition XVI, LLC, as borrower, Palisades Collection, L.L.C.,
as servicer, Fairway Finance Company, LLC, as lender, BMO Capital Markets Corp.,
as administrator and collateral agent, and Bank of Montreal, as liquidity agent
(the “Receivables Financing Agreement”) that is not cured within any applicable
grace period therefor and which involves damages in excess of $2,000,000 in the
aggregate.
A default or breach by Palisades under the Receivables Financing Agreement or
any agreement, document or instrument related thereto to which Palisades is a
party that is not cured within any applicable grace period therefore and which
involves damages in excess of $2,000,000 in the aggregate.
Remedies.
If any Default, which is not reasonably capable of being cured, or Event of
Default has occurred and is continuing, Lender may, without notice, suspend the
Revolving Loan facility with respect to additional Advances, whereupon any
additional Advances shall be made or incurred in the sole discretion of Lender
so long as such Default, which is not reasonably capable of being cured, or
Event of Default is continuing. If any Default, which is not reasonably capable
of being cured, or Event of Default has occurred and is continuing, Lender may,
without notice except as otherwise expressly provided herein, increase the rate
of interest applicable to the Revolving Loan to the Default Rate.
If any Event of Default has occurred and is continuing, Lender may without
notice: (i) terminate the Revolving Loan facility with respect to further
Advances; (ii) declare all or any portion of the Obligations, including all or
any portion of any Revolving Loan to be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by Borrowers and each other Credit Party; or (iii) exercise any
rights and remedies provided to Lender under the Loan Documents or at law or
equity, including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the
Revolving Loan facility shall be immediately terminated and all of the
Obligations, including the aggregate Revolving Loan, shall become immediately
due and payable without declaration, notice or demand by any Person.
Waivers by Credit Parties. Except as otherwise provided for in this Agreement or
by applicable law, each Credit Party waives (including for purposes of
Section 12), to the extent permitted by law: (a) presentment, demand and protest
and notice of presentment, dishonor, notice of intent to accelerate, notice of
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Lender on which any Credit Party may in any way be liable, and
hereby ratifies and confirms whatever Lender may do in this regard, (b) all
rights to notice and a hearing prior to Lender’s taking possession or control
of, or to Lender’s replevin, attachment or levy upon, the Collateral or any bond
or security that might be required by any court prior to allowing Lender to
exercise any of their remedies, and (c) the benefit of all valuation, appraisal,
marshaling and exemption laws.

 

38



--------------------------------------------------------------------------------



 



ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
Assignment and Participations.
Subject to the terms of this Section 9.1, Lender may make an assignment to a
Qualified Assignee of all, or sell participations in, at any time or times, the
Loan Documents, Revolving Loan and any Commitment or any portion thereof or
interest therein, including Lender’s rights, title, interests, remedies, powers
or duties thereunder.
Any participation by Lender of all or any part of its Commitments shall be made
with the understanding that all amounts payable by Borrowers hereunder shall be
determined as if Lender had not sold such participation, and that the holder of
any such participation shall not be entitled to require Lender to take or omit
to take any action hereunder except actions directly affecting (i) any reduction
in the principal amount of, or interest rate or fees payable with respect to,
any Loan in which such holder participates, (ii) any extension of the scheduled
amortization of the principal amount of any Loan in which such holder
participates or the final maturity date thereof, and (iii) any release of all or
substantially all of the Collateral (other than in accordance with the terms of
this Agreement, the Collateral Documents or the other Loan Documents). Solely
for purposes of Sections 1.7, 1.9 and 1.10, each Borrower acknowledges and
agrees that a participation shall give rise to a direct obligation of Borrowers
to the participant and the participant shall be considered to be a “Lender”.
Except as set forth in the preceding sentence no Borrower or Credit Party shall
have any obligation or duty to any participant.
Each Credit Party executing this Agreement shall assist Lender permitted to sell
assignments or participations under this Section 9.1 as reasonably required to
enable the assigning or selling Lender to effect any such assignment or
participation, including the execution and delivery of any and all agreements,
notes and other documents and instruments as shall be requested and, if
requested by Lender, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by them
and all other information provided by them and included in such materials.
Lender may furnish any information concerning Credit Parties in the possession
of Lender from time to time to assignees and participants (including prospective
assignees and participants); provided, that Lender shall obtain from assignees
or participants confidentiality covenants substantially equivalent to those
contained in Section 11.7.
So long as no Event of Default has occurred and is continuing, no Lender shall
assign or sell participations in any portion of its Revolving Loan or
Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 1.10(a), increased
costs under Section 1.10(b), or withholding taxes in accordance with
Section 1.9(a).
SUCCESSORS AND ASSIGNS

 

39



--------------------------------------------------------------------------------



 



Successors and Assigns. This Agreement and the other Loan Documents shall be
binding on and shall inure to the benefit of each Credit Party, Lender and its
respective successors and assigns (including, in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein. No Credit Party may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Loan Documents without the prior express written consent of
Lender. Any such purported assignment, transfer, hypothecation or other
conveyance by any Credit Party without the prior express written consent of
Lender shall be void. The terms and provisions of this Agreement are for the
purpose of defining the relative rights and obligations of each Credit Party and
Lender with respect to the transactions contemplated hereby and no Person shall
be a third party beneficiary of any of the terms and provisions of this
Agreement or any of the other Loan Documents.
MISCELLANEOUS
Complete Agreement; Modification of Agreement. The Loan Documents constitute the
complete agreement between the parties with respect to the subject matter
thereof and may not be modified, altered or amended. Any letter of interest,
commitment letter or fee letter or confidentiality agreement, if any, between
any Credit Party and Lender or any of their respective Affiliates, predating
this Agreement and relating to a financing of substantially similar form,
purpose or effect shall be superseded by this Agreement.
Fees and Expenses. Borrowers shall reimburse the Lender for all reasonable
out-of-pocket fees, costs and expenses, including the reasonable fees, costs and
expenses of counsel, consultants, field examiners or other advisors (including
environmental and management consultants and appraisers), incurred in connection
with the negotiation and preparation of the Loan Documents and incurred in
connection with:
the forwarding to Borrowers or any other Person on behalf of Borrowers by Lender
of the proceeds of any Loan (including a wire transfer fee, per wire transfer,
at Lender’s then prevailing wire transfer fee rate);
any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Revolving
Loan made pursuant hereto or its rights hereunder or thereunder;
any litigation, contest, dispute, suit, proceeding or action (whether instituted
by any Agent, Lender, any Borrower or any other Person and whether as a party,
witness or otherwise) in any way relating to the Collateral, any of the Loan
Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against any or all of the Borrowers or any other Person
that may be obligated to the Lender by virtue of the Loan Documents; including
any such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the Revolving Loan during the
pendency of one or more Events of Default; provided, that no Person shall be
entitled to reimbursement under this subsection (c) in respect of any
litigation, contest, dispute, suit, proceeding or action to the extent any of
the foregoing

 

40



--------------------------------------------------------------------------------



 



results from such Person’s gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction);
any attempt to enforce any remedies of the Lender against any or all of the
Credit Parties or any other Person that may be obligated to Lender by virtue of
any of the Loan Documents, including any such attempt to enforce any such
remedies in the course of any work-out or restructuring of the Revolving Loan
during the pendency of one or more Events of Default;
any workout or restructuring of the Revolving Loan during the pendency of one or
more Events of Default; and
subject to the provisions and terms contained in Section 1.8 hereof relative to
the payment of costs incurred in conducting field examinations, efforts to
(i) monitor the Revolving Loan or any of the other Obligations, (ii) evaluate,
observe or assess any of the Credit Parties or their respective affairs, and
(iii) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of any of the Collateral;
including, as to each of subsections (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.2, all of
which shall be payable, on demand, by Borrowers to Lender. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.
No Waiver. Lender’s failure, at any time or times, to require strict performance
by the Credit Parties of any provision of this Agreement or any other Loan
Document shall not waive, affect or diminish any right of such Lender thereafter
to demand strict compliance and performance herewith or therewith. Any
suspension or waiver of an Event of Default shall not suspend, waive or affect
any other Event of Default whether the same is prior or subsequent thereto and
whether the same or of a different type. Subject to the provisions of
Section 11.2, none of the undertakings, agreements, warranties, covenants and
representations of any Credit Party contained in this Agreement or any of the
other Loan Documents and no Default or Event of Default by any Credit Party
shall be deemed to have been suspended or waived by Lender, unless such waiver
or suspension is by an instrument in writing signed by an officer of or other
authorized employee of Lender, and directed to Borrowers specifying such
suspension or waiver.
Remedies. Lender’s rights and remedies under this Agreement shall be cumulative
and nonexclusive of any other rights and remedies that Lender may have under any
other agreement, including the other Loan Documents, by operation of law or
otherwise. Recourse to the Collateral shall not be required.

 

41



--------------------------------------------------------------------------------



 



Severability. Wherever possible, each provision of this Agreement and the other
Loan Documents shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement or any other
Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.
Conflict of Terms. Except as otherwise provided in this Agreement or any of the
other Loan Documents by specific reference to the applicable provisions of this
Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.
Confidentiality. Lender agrees to use commercially reasonable efforts
(equivalent to the efforts Lender applies to maintaining the confidentiality of
its own confidential information) to maintain as confidential all confidential
information provided to them by the Credit Parties for a period of 2 years
following receipt thereof, except that Lender may disclose such information on a
confidential “need to know” basis (a) to Persons employed or engaged by Lender;
(b) to any bona fide assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 11.7 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by it as described in subsection (a) above); (c) as required or
requested by any Governmental Authority or reasonably believed by Lender to be
compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of Lender’s, counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any Litigation to which Lender is a party; (f) that ceases to
be confidential through no fault of Lender; or (g) to Persons that are approved
in writing by Borrower Representative.
Notwithstanding anything to the contrary set forth herein or in any other
agreement to which the parties hereto are parties or by which they are bound,
the obligations of confidentiality contained herein and therein, as they relate
to the transactions contemplated by the Agreement and the other loan documents
(the “Transaction”), shall not apply to the federal tax structure or federal tax
treatment of the Transaction, and each party hereto (and any employee,
representative, agent of any party hereto) may disclose to any and all persons,
without limitation of any kind, the federal tax structure and federal tax
treatment of the Transaction. The preceding sentence is intended to cause the
Transaction to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code of 1986, as amended, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the federal tax structure of the
Transaction or any federal tax matter or federal tax idea related to the
Transaction.
GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY

 

42



--------------------------------------------------------------------------------



 



APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES AND LENDER PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT
LENDER AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY; PROVIDED,
FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LENDER. EACH CREDIT PARTY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY
OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN
ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR 5 DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.
Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered: (a) upon the earlier of actual receipt and 5 days after deposit in
the United States Mail, registered or certified mail, return receipt requested,
with proper postage prepaid; (b) upon transmission, when sent by telecopy or
other similar facsimile transmission (with such telecopy or facsimile promptly
confirmed by delivery of a copy by personal delivery or United States Mail as
otherwise provided in this Section 11.9); (c) 1 Business Day after deposit with
a reputable overnight courier with all charges prepaid or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address or facsimile number indicated in Annex I or to
such other address (or facsimile number) as may be substituted by notice given
as herein provided. The giving of any notice required hereunder may be waived in
writing by the party entitled to receive such notice. Failure or delay in
delivering copies of any notice, demand, request, consent, approval, declaration
or other communication to

 

43



--------------------------------------------------------------------------------



 



any Person (other than Borrower Representative or Lender) designated in Annex I
to receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.
Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.
Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.
WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, BETWEEN LENDER AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.
Press Releases and Related Matters. Each Credit Party executing this Agreement
agrees that neither it nor its Affiliates will in the future issue any press
releases or other public disclosure (i) using the name of BLUSA or its
affiliates or, (ii) other than standard disclosures associated with its
financial reporting or other similar, ordinary course of business disclosures,
referring to this Agreement, the other Loan Documents or the Related
Transactions Documents without at least 2 Business Days’ prior notice to BLUSA
and without obtaining BLUSA’s prior written consent unless (and only to the
extent that) such Credit Party or Affiliate is required to do so under law and
then, in any event, such Credit Party or Affiliate will consult with BLUSA
before issuing such press release or other public disclosure. Each Credit Party
consents to the publication by Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
Lender reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
Reinstatement. This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against any Borrower for
liquidation or reorganization, should any Borrower become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of any Borrower’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be

 

44



--------------------------------------------------------------------------------



 



reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement and, specifically, the provisions of
Sections 11.8 and 11.12, with its counsel.
No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
Lender for Service. Each Credit Party hereby appoints, and Borrower
Representative hereby accepts the appointment of, Borrower Representative,
located at 210 Sylvan Avenue, Englewood Cliffs, New Jersey 07632 as the agent
for service of process for such Credit Party solely in connection with the Loan
Documents. Such appointment shall not be terminated by Borrower Representative
or any Credit Party without the prior written consent of Lender.
CROSS-GUARANTY; SUBORDINATION
Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
Lender and its respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to Lender by each other Borrower. Each
Borrower agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and performance and not of collection, that its obligations under
this Section 12 shall not be discharged until payment and performance, in full,
of the Obligations has occurred, and that its obligations under this Section 12
shall be absolute and unconditional, irrespective of, and unaffected by,
the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;
the absence of any action to enforce this Agreement (including this Section 12)
or any other Loan Document or the waiver or consent by Lender with respect to
any of the provisions thereof;
the existence, value or condition of, or failure to perfect its Lien against,
any security for the Obligations or any action, or the absence of any action, by
Lender in respect thereof (including the release of any such security);
the insolvency of any Credit Party; or
any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 

45



--------------------------------------------------------------------------------



 



Waivers by Borrowers. Each Borrower expressly waives all rights it may have now
or in the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel Lender to marshal assets or to proceed in respect of the
Obligations guaranteed hereunder against any other Credit Party, any other party
or against any security for the payment and performance of the Obligations
before proceeding against, or as a condition to proceeding against, such
Borrower. It is agreed among each Borrower, Lender that the foregoing waivers
are of the essence of the transaction contemplated by this Agreement and the
other Loan Documents and that, but for the provisions of this Section 12 and
such waivers, Lender would decline to enter into this Agreement.
Benefit of Guaranty. Each Borrower agrees that the provisions of this Section 12
are for the benefit of Lender and its successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between any other
Borrower and Lender, the obligations of such other Borrower under the Loan
Documents.
Subordination of Subrogation, Etc. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, and except as set forth in
Section 12.9, each Borrower hereby expressly and irrevocably subordinates to
payment of the Obligations any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Obligations are indefeasibly paid in full in cash. Each
Borrower acknowledges and agrees that this subordination is intended to benefit
Lender and shall not limit or otherwise affect such Borrower’s liability
hereunder or the enforceability of this Section 12, and that Lender and its
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 12.4.
Election of Remedies. If Lender may, under applicable law, proceed to realize
its benefits under any of the Loan Documents giving Lender a Lien upon any
Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, Lender may, at its
sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 12. If, in the
exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Borrower or any other Person, whether because of any applicable laws
pertaining to “election of remedies” or the like, each Borrower hereby consents
to such action by Lender and waives any claim based upon such action, even if
such action by Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Lender. Any election of remedies that results in the denial or impairment of the
right of Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. In the event Lender shall bid at any foreclosure or trustee’s sale
or at any private sale permitted by law or the Loan Documents, Lender may bid
all or less than the amount of the Obligations and the amount of such bid need
not be paid by Lender but shall be credited against the Obligations owing to it.
The amount of the successful bid at any such sale, whether Lender or any other
party is the successful bidder, shall be conclusively deemed to be the fair
market value of the Collateral and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 12, notwithstanding that
any present or future law or court

 

46



--------------------------------------------------------------------------------



 



decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Lender might otherwise be entitled but for such bidding at any
such sale.
Limitation. Notwithstanding any provision herein contained to the contrary, each
Borrower’s liability under this Section 12 (which liability is in any event in
addition to amounts for which such Borrower is primarily liable under Section 1)
shall be limited to an amount not to exceed as of any date of determination the
amount that could be claimed by Lender from such Borrower under this Section 12
without rendering such claim void or voidable under Section 548 of Chapter 11 of
the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law after
taking into account, among other things, such Borrower’s right of contribution
and indemnification from each other Borrower under Section 12.7.
Contribution with Respect to Guaranty Obligations.
To the extent that any Borrower shall make a payment under this Section 12 of
all or any of the Obligations (other than the Revolving Loan made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.
As of any date of determination, the “Allocable Amount” of any Borrower shall be
equal to the maximum amount of the claim that could then be recovered from such
Borrower under this Section 12 without rendering such claim void or voidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.
This Section 12.7 is intended only to define the relative rights of Borrowers
and nothing set forth in this Section 12.7 is intended to or shall impair the
obligations of Borrowers, jointly and severally, to pay any amounts as and when
the same shall become due and payable in accordance with the terms of this
Agreement, including Section 12.1. Nothing contained in this Section 12.7 shall
limit the liability of any Borrower to pay the Revolving Loan made directly or
indirectly to that Borrower and accrued interest, Fees and expenses with respect
thereto for which such Borrower shall be primarily liable.
The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

 

47



--------------------------------------------------------------------------------



 



The rights of the indemnifying Borrowers against other Credit Parties under this
Section 12.7 shall be exercisable upon the full and indefeasible payment of the
Obligations and the termination of the Commitment.
Liability Cumulative. The liability of Borrowers under this Section 12 is in
addition to and shall be cumulative with all liabilities of each Borrower to
Lender under this Agreement and the other Loan Documents to which such Borrower
is a party or in respect of any Obligations or obligation of the other Borrower,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
Subordination.
Each Credit Party executing this Agreement covenants and agrees that the payment
of all indebtedness, principal, interest (including interest which accrues after
the commencement of any case or proceeding in bankruptcy, or for the
reorganization of any Credit Party), fees, charges, expenses, attorneys’ fees
and any other sum, obligation or liability owing by any other Credit Party to
such Credit Party, including any intercompany trade payables or royalty or
licensing fees (collectively, the “Intercompany Obligations”), is subordinated,
to the extent and in the manner provided in this Section 12.9, to the prior
payment in full of all Obligations (herein, the “Senior Obligations”) and that
the subordination is for the benefit of the Lender, and Lender may enforce such
provisions directly, provided, that regularly scheduled payments under
Intercompany Obligations may be made so long as no Default, which is not
reasonably capable of being cured, or Event of Default has occurred and is
continuing.
Each Credit Party executing this Agreement hereby (i) authorizes Lender to
demand specific performance of the terms of this Section 12.9, whether or not
any other Credit Party shall have complied with any of the provisions hereof
applicable to it, at any time when such Credit Party shall have failed to comply
with any provisions of this Section 12.9 which are applicable to it and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law,
which might be asserted as a bar to such remedy of specific performance.
Upon any distribution of assets of any Credit Party in any dissolution, winding
up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):
The Lender shall first be entitled to receive payment in full in cash of the
Senior Obligations before any Credit Party is entitled to receive any payment on
account of the Intercompany Obligations.
Any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, to which any other Credit
Party would be entitled except for the provisions of this Section 12.9(c), shall
be paid by the liquidating trustee or agent or other Person making such payment
or distribution directly to the Lender, to the extent necessary to make payment
in full of all Senior Obligations remaining unpaid after giving effect to any
concurrent payment or distribution or provisions therefor to the Lender.
In the event that notwithstanding the foregoing provisions of this
Section 12.9(c), any payment or distribution of assets of any Credit Party of
any kind or character,

 

48



--------------------------------------------------------------------------------



 



whether in cash, property or securities, shall be received by any other Credit
Party on account of the Intercompany Obligations before all Senior Obligations
are paid in full, such payment or distribution shall be received and held in
trust for and shall be paid over to the Lender for application to the payment of
the Senior Obligations until all of the Senior Obligations shall have been paid
in full, after giving effect to any concurrent payment or distribution or
provision therefor to the Lender.
No right of the Lender or any other present or future holders of any Senior
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Credit Party or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by any Credit Party with the terms hereof,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.
[Signature Pages to Follow]

 

49



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

            BORROWERS:

ASTA FUNDING ACQUISITION I, LLC
ASTA FUNDING ACQUISITION II, LLC
PALISADES COLLECTION, L.L.C.
PALISADES ACQUISITION I, LLC
PALISADES ACQUISITION II, LLC
PALISADES ACQUISITION IV, LLC
PALISADES ACQUISITION V, LLC
PALISADES ACQUISITION VI, LLC
PALISADES ACQUISITION VII, LLC
PALISADES ACQUISITION VIII, LLC
PALISADES ACQUISITION IX, LLC
PALISADES ACQUISITION X, LLC
CLIFFS PORTFOLIO ACQUISITION I, LLC
SYLVAN ACQUISITION I, LLC
OPTION CARD, LLC
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   President 
      GUARANTORS:

ASTA FUNDING, INC.
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   President 
   

 

 



--------------------------------------------------------------------------------



 



            COMPUTER FINANCE, LLC
ASTAFUNDING.COM, LLC
ASTA COMMERCIAL, LLC
VATIV RECOVERY SOLUTIONS, LLC
ASTA FUNDING ACQUISITION IV, LLC
PALISADES ACQUISITION XI, LLC
PALISADES ACQUISITION XII, LLC
PALISADES ACQUISITION XIII, LLC
PALISADES ACQUISITION XIV, LLC
PALISADES ACQUISITION XV, LLC
PALISADES ACQUISITION XVII, LLC
PALISADES ACQUISITION XVIII, LLC
CITIZENS LENDING GROUP LLC
VENTURA SERVICES, LLC
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   President 
      LENDER:

BANK LEUMI USA,
as a Lender
      By:   /s/ Paul J. DeChagas         Name:   Paul J. DeChagas       
Title:   Vice President            By:   /s/ Scott Morello         Name:   Scott
Morello        Title:   Senior Vice President     

 

 



--------------------------------------------------------------------------------



 



ANNEX A (RECITALS)
TO
LOAN AGREEMENT
DEFINITIONS
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper, Instruments
or General Intangibles (including a payment intangible).
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts, consumer accounts and other forms of
obligations (including any such obligations that may be characterized as an
account or contract right under the Code), (b) all of each Credit Party’s rights
in, to and under all services, (c) all rights to payment due to any Credit Party
for property sold, leased, licensed, assigned or otherwise disposed of, for a
policy of insurance issued or to be issued, for a secondary obligation incurred
or to be incurred, for energy provided or to be provided, for the use or hire of
a vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered by such Credit
Party or in connection with any other transaction (whether or not yet earned by
performance on the part of such Credit Party), (d) all health care insurance
receivables and (e) all collateral security of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing. The term
Accounts shall also include forms of obligations evidenced by Chattel Paper or
Instruments and Accounts relating to Auto Loans and Consumer Loans.
“Advance” or “Advances” has the meaning ascribed to it in Section 1.1(a).
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers (except with respect to the joint
venturer, EMCC, Inc., and any other joint venture approved by Lender, which
approval shall not be unreasonably withheld) and partners (d) in the case of
Borrowers, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of any Borrower, and (e) an entity that is wholly
owned by Asta Funding and is engaged in the business of acquiring and/or
managing Portfolios and executes and delivers to Lender an Affiliate Guaranty,
an Affiliate Security Agreement and an Affiliate Confirmation. For the purposes
of this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Lender.

 

 



--------------------------------------------------------------------------------



 



“Affiliate Confirmation” means the agreement executed by each Affiliate in form
of Exhibit C annexed to the Disclosure Document.
“Affiliate Guaranty” means a guaranty, in form acceptable to Lender at the time
of execution, executed by an Affiliate of all of the Obligations.
“Affiliate Security Agreement” means a security agreement, in form acceptable to
Lender at the time of execution, executed by an Affiliate granting to Lender a
security interest in and lien on its Collateral.
“Agreement” means this Loan Agreement by and among Borrowers, the other Credit
Parties party hereto and BLUSA, Lender, as the same may be amended,
supplemented, restated or otherwise modified from time to time.
“Allocable Amount” has the meaning ascribed to it in Section 12.7(b).
“Appendices” has the meaning ascribed to it in the recitals to the Agreement.
“Asta Funding” means Asta Funding, Inc.
“Auto Contract” means any agreement or contract or other evidence of debt
executed by an Account Debtor in connection with an Auto Loan and any amendments
thereto.
“Auto Loan” means all automobile loans or leases presently and hereafter owned
by Borrowers, set forth in a written report or in computer discs, from time to
time, delivered to Lender, which computer discs shall be in the current format
or any other format acceptable to Lender, together with each Auto Contract,
chattel paper, instrument, document, general intangible, guarantee and all
collateral security held with respect to such loans.
“Average Collections” shall mean the average monthly amount of the actual
Collections (net of any collection costs and other fees permitted to be deducted
from Collections by the express terms of the servicing agreement that
corresponds to such Collections) with respect to an Eligible Portfolio in the
three (3) full calendar months immediately preceding the date of computation or
determination. Average Collections shall exclude Proceeds from the sale of
Portfolios.
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.
“Blocked Account” means each deposit account of each Borrower maintained at
BLUSA or a Third-Party Bank subject to a blocked account control agreement in
favor of Lender, acceptable to Lender in its sole discretion.
“Blocked Account Third-Party Bank” means each deposit account of each Borrower
maintained at a bank or financial institution other than BLUSA subject to a
blocked account control agreement in favor of BLUSA, acceptable to Lender in its
sole discretion.
“BLUSA” means Bank Leumi USA, a New York bank.

 

A-2



--------------------------------------------------------------------------------



 



“Books and Records” means all records, in any format whatsoever and the computer
software, programs and access codes, relating to each Consumer Loan and the
Collateral.
“Borrower Representative” means Palisades in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(c).
“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York.
“Capital Contribution Amounts” shall have the meaning set forth in Section
6.4(d).
“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP.
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
“Cash Equivalent Investments” means investments deposited with a Lender which
can easily, readily and quickly be converted into cash, including Treasury bills
(T-bills), money market funds, short-term certificates of deposit, U.S.
Government Securities, and savings accounts.
“Change of Control” means any event, transaction or occurrence as a result of
which (a) Asta Funding ceases to own and control all of the economic and voting
rights associated with all of the outstanding capital Stock of the Borrowers,
except Cliffs, (b) Palisades ceases to own and control all of the economic and
voting rights associated with all of the outstanding capital Stock of Cliffs,
(c) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of Asta Funding
(together with any new directors whose election by the board of directors of
Asta Funding or whose nomination for election by the Stockholders of Asta
Funding was approved by a vote of the majority of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office or (d) Gary Stern shall no longer be acting as the president,
chief executive officer or manager of the Borrowers having substantially the
same duties and responsibilities as on the Closing Date, unless the Borrowers
shall have within a reasonable period of time not to exceed 180 days obtained a
successor of at least comparable background, experience and ability who is
reasonably acceptable to the Lender.

 

A-3



--------------------------------------------------------------------------------



 



For the purposes of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.
“Cliffs” means Cliffs Portfolio Acquisition I, LLC.
“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
“Closing Date” means December 14, 2009.
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Articles or Divisions 1 and 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Lender’s or Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
“Collateral” means the property covered by the Security Agreement and the other
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Lender, to secure the
Obligations.
“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, and all similar agreements entered into guaranteeing payment of, or
granting a Lien upon property as security for payment of, the Obligations.
“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

 

A-4



--------------------------------------------------------------------------------



 



“Collection Account” means that certain account of Lender in the name of Lender
at Lender in New York, New York, or such other account as may be specified in
writing by Lender as the “Collection Account”.
“Collection Report” means a report in detail satisfactory to Lender as to all
Collections received during each month and the Account or Consumer Loan to which
it applies, and including the computer discs containing all of the information
contained therein.
“Collections” mean all Payments actually received and collected by or on behalf
of the Borrowers, any Credit Party or any Servicing Agent with respect to any
Consumer Loan, which is included in the Collateral and is remitted to the Lender
as provided in this Agreement.
“Collections Multiple Value” means the Average Collections for an Eligible
Existing Portfolio, multiplied by three (3).
“Commitment” means $6,000,000.
“Commitment Termination Date” means the earliest of (a) December 31, 2010,
(b) the date of termination of Lender’s obligations to make Advances or permit
the existing Revolving Loan to remain outstanding pursuant to Section 8.2(b),
and (c) the date of indefeasible prepayment in full by Borrowers of the
Revolving Loan, and the permanent reduction of the Commitment to zero dollars
($0).
“Compliance Certificate” has the meaning ascribed to it in Annex E.
“Consumer Loans” means all Credit Card Receivables, Auto Loans, Telecom
Receivables and any other type of consumer loan acceptable to Lender now or
hereafter owned or held by the Borrowers.
“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.
“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof, and (b) all reissues, extensions or renewals
thereof.
“Credit Card Receivables” means each of the performing and non-performing credit
card receivables and/or loans presently and hereafter owned by Borrowers, as
fully set forth in a

 

A-5



--------------------------------------------------------------------------------



 



computer disc delivered to Lender, which shall be in a format acceptable to the
Lender, whether such is deemed to consist of accounts or general intangibles
under the Code, together with any chattel paper, instrument, document, general
intangible, guarantee and other collateral security held by Borrowers with
respect to such receivables and/or loans, together with the proceeds thereof.
“Credit Parties” means each Guarantor, each Borrower, and each of their
respective Subsidiaries, except Non-Credit Party Affiliates.
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
“Default Rate” has the meaning ascribed to it in Section 1.3(d).
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
“Disaster Recovery Plan” means the report entitled Information Technology dated
July 15, 2009 prepared for Asta by Sunguard Availability Services, in the form
delivered to Lender prior to the date of this Agreement, and modifications
thereto as may be implemented by Borrowers in the ordinary course of business
which, if material, shall be provided to Lender in writing promptly upon
implementation.
“Disclosure Document” means the document dated as of the date hereof by
Borrowers and all other Credit Parties signatory to the Agreement with respect
to certain disclosures made to Lender in the Agreement, as may be modified from
time to time as provided in the Agreement. All disclosures, representations and
warranties contained in the Disclosure Document shall be acceptable to Lender.
“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
“Dollars” or “$” means lawful currency of the United States of America.
“Effective Date” means the date on which the Agreement shall become effective,
which shall be the date on which (i) Borrowers and Guarantors, along with the
Lender shall have executed and delivered the Agreement and the other Loan
Documents, and (ii) all of the conditions precedent to the effectiveness of the
Agreement, including, without limitation, the conditions precedent set forth in
Section 2.
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, and regulations in effect, and any
applicable judicial or administrative interpretation thereof, including any
applicable judicial or administrative order, consent decree, order or judgment,
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. §§ 9601 et seq.)

 

A-6



--------------------------------------------------------------------------------



 



(“CERCLA”); the Hazardous Materials Transportation Authorization Act of 1994 (49
U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et
seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean
Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33
U.S.C. §§ 1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§
651 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and
any and all regulations promulgated thereunder, and all analogous state, local
and foreign counterparts or equivalents and any transfer of ownership
notification or approval statutes.
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.
“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal

 

A-7



--------------------------------------------------------------------------------



 



of any Credit Party or ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal of any Credit Party or any ERISA Affiliate from any Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA;
(e) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (f) the failure by any Credit Party or ERISA Affiliate to make
when due required contributions to a Multiemployer Plan or Title IV Plan unless
such failure is cured within 30 days; (g) any other event or condition that
could reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or for the imposition of liability under
Section 4069 or 4212(c) of ERISA; (h) the termination of a Multiemployer Plan
under Section 4041A of ERISA or the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or 4245 of ERISA; or (i) the revocation or
threatened revocation of a Qualified Plan’s qualification or tax exempt status;
or (j) the termination of a Plan described in Section 4064 of ERISA; but in each
such case, only if and to the extent it could be reasonably be expected to
result (directly or indirectly, individually or in the aggregate) in a Material
Adverse Effect.
“ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.
“Event of Default” has the meaning ascribed to it in Section 8.1.
“Existing Debt” has the meaning ascribed to it in the recitals to the Agreement.
“Existing Portfolio” shall mean a Portfolio that a Borrower has owned for more
than thirty-three (33) months as to which such Borrower has all right, title and
interest in the Accounts comprising the Portfolio.
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.
“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Lender in its sole discretion,
which determination shall be final, binding and conclusive (absent manifest
error).
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
“Fees” means any and all fees payable to Lender pursuant to the Agreement or any
of the other Loan Documents.
“Financial Statements” means the consolidated (together with consolidating
worksheets) income statements, statements of cash flows and balance sheets of
Asta Funding delivered in accordance with Section 3.4 and Annex E.
“Fiscal Month” means any of the monthly accounting periods of Borrowers.

 

A-8



--------------------------------------------------------------------------------



 



“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on March 31, June 30, September 30 and December 31 of each year.
“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
September 30 of each year, subject to any change in the Fiscal Year permitted
under the Agreement.
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.
“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.
“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.
“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase

 

A-9



--------------------------------------------------------------------------------



 



any such primary obligation, (b) advance or supply funds (i) for the purchase or
payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet condition of the primary obligor, (c) purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, (d) protect the beneficiary of such
arrangement from loss (other than product warranties given in the ordinary
course of business) or (e) indemnify the owner of such primary obligation
against loss in respect thereof. The amount of any Guaranteed Indebtedness at
any time shall be deemed to be an amount equal to the lesser at such time of
(x) the stated or determinable amount of the primary obligation in respect of
which such Guaranteed Indebtedness is incurred and (y) the maximum stated or
determinable amount for which such Person may be liable pursuant to the terms of
the instrument embodying such Guaranteed Indebtedness, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.
“Guaranty” means the guaranty of even date herewith executed by Asta Funding and
each Subsidiary of a Borrower in favor of Lender.
“Guaranties” means the Guaranty and any other guaranty executed by any Guarantor
in favor of Lender in respect of the Obligations.
“Guarantors” means each Guarantor and Additional Guarantor described in the
preamble to this Amendment, each Subsidiary of any Borrower that is not a
Borrower, and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Lender in connection with the transactions
contemplated by the Amendment and the other Loan Documents.
“Guarantor Payment” has the meaning ascribed to it in Section 12.7(a).
“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.
“Inactive Subsidiaries” means AstaFunding.Com, LLC and Asta Commercial, LLC.
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured, (c)
all obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to

 

A-10



--------------------------------------------------------------------------------



 



property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
the present value (discounted at the Reference Rate as in effect on the Closing
Date) of future rental payments under all synthetic leases, (f) all obligations
of such Person under commodity purchase or option agreements or other commodity
price hedging arrangements, in each case whether contingent or matured, (g) all
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (i) the Obligations.
“Indemnified Liabilities” has the meaning ascribed to it in Section 1.10.
“Indemnified Person” has the meaning ascribed to in Section 1.10.
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.
“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
“Intercompany Notes” has the meaning ascribed to it in Section 6.3.
“Intercompany Obligations” has the meaning ascribed to it in Section 12.9(a).
“Interest Payment Date” means the first Business Day of each month; provided,
that, in addition to the foregoing, each of (x) the date upon which all of the
Commitments have been terminated and the Revolving Loans have been paid in full
and (y) the Commitment Termination Date shall be deemed to be an “Interest
Payment Date” with respect to any interest that has then accrued under the
Agreement.
“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

 

A-11



--------------------------------------------------------------------------------



 



“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.
“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.
“IRS” means the Internal Revenue Service.
“Lender” means BLUSA, and, if Lender shall decide to assign all or any portion
of the Obligations, such term shall include any assignee of Lender.
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).
“Litigation” has the meaning ascribed to it in Section 3.13.
“Loan” means any Revolving Loan.
“Loan Account” has the meaning ascribed to it in Section 1.6.
“Loan Documents” means the Agreement, the Notes, the Collateral Documents and
all other agreements, instruments, documents and certificates identified in the
Closing Checklist executed and delivered to, or in favor of, Lender (including,
without limitation, the Disclosure Document and all exhibits attached thereto or
referred to therein) and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

A-12



--------------------------------------------------------------------------------



 



“Margin Stock” has the meaning ascribed to in Section 3.10.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of the Credit
Parties considered as a whole (but not on the Credit Parties’ industry
generally, except to the extent of a direct effect on the Credit Parties as
provided above), (b) Borrowers’ ability to pay the Revolving Loan or any of the
other Obligations in accordance with the terms of the Agreement, (c) the
Collateral or Lender’s Liens, on behalf of Lender, on the Collateral or the
priority of such Liens, or (d) Lender’s or Lender’s rights and remedies under
the Agreement and the other Loan Documents.
“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.3(f).
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has or could reasonably be expected to have a
direct or indirect liability under Title IV of ERISA or under Section 412 of the
IRC.
“Net Sales Proceeds” means the total gross sales proceeds generated from the
disposition of Accounts or a Portfolio or any portion thereof, less
(A) commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by such Credit
Party in connection therewith (in each case, paid to non Affiliates), and
(B) sales, transfer, and similar taxes payable by such Credit Party in
connection therewith.
“Net Worth” means, with respect to any Person as of any date of determination,
the book value of the assets of such Person, minus the sum of (a) reserves
applicable thereto, and (b) all of such Person’s liabilities on a consolidated
basis (including accrued and deferred income taxes), all as determined in
accordance with GAAP.
“New Line of Credit” has the meaning ascribed to it in the recitals to the
Agreement.
“New Portfolio” shall mean a Portfolio that any Borrower has owned for
thirty-three (33) months or less as to which such Borrower has all right, title
and interest in the Accounts comprising the Portfolio.
“Non-Credit Party Affiliate” means an entity that is wholly owned by Asta
Funding or another Credit Party that is not required by the Lender to execute
and deliver an Affiliate Guaranty, an Affiliate Security Agreement and an
Affiliate Confirmation pursuant to Section 6.4(b) of this Agreement and that may
incur debt on a non-recourse basis for the purposes of acquiring portfolios
subject to the following conditions:
(a) The Borrower Representative has given the Lender written notification of the
formation of a Non-Credit Party Affiliate prior to the incurrence of
non-recourse financing.
(b) Lender shall have declined to exercise its right of first refusal on
financing any portfolios being acquired by a Non-Credit Party Affiliate.
(c) The Non-Credit Party Affiliate is not a Borrower or a Guarantor.

 

A-13



--------------------------------------------------------------------------------



 



(d) No Borrower or Guarantor is obligated with respect to such non-recourse
financing in a guarantee, indemnity, put agreement, participation agreement or
other agreement, except for servicing obligations and customary representations
and warranties (and the indemnities relating to such representations and
warranties or servicing obligations) by Asta Funding or another Borrower or
Guarantor to the non-recourse lender.
“Notes” means, collectively, the Revolving Notes.
“Notice of Borrowing” has the meaning ascribed to it in Section 1.1(a).
“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Lender, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
arising under the Agreement or any of the other Loan Documents and under all
interest rate caps, swaps or collar agreements, or similar agreements or
arrangements to provide protection against fluctuations in interest rates. This
term includes all principal, interest (including all interest that accrues after
the commencement of any case or proceeding by or against any Credit Party in
bankruptcy, whether or not allowed in such case or proceeding), Fees, Charges,
expenses, attorneys’ fees and any other sum chargeable to any Credit Party under
the Agreement or any of the other Loan Documents.
“PAL XVI” means Palisades Acquisition XVI, LLC.
“Palisades” means Palisades Collection, L.L.C.
“Payment Intangibles” shall have the meaning given such term in the UCC.
“Payments” means the payments of whatsoever nature made by each Account Debtor
with respect to the Accounts relating to such Account Debtor and/or the payments
made by any obligor with respect to any Account.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
“Permitted Acquisition” has the meaning ascribed to it in Section 6.1.
“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’,
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate;

 

A-14



--------------------------------------------------------------------------------



 



(e) carriers’, warehousemen’s, suppliers’ or other similar possessory liens
arising in the ordinary course of business and securing liabilities in an
outstanding aggregate amount not in excess of $100,000 at any time, so long as
such Liens attach only to Inventory; (f) inchoate and unperfected bailees’ and
landlord liens with respect to locations in which a bailee or landlord waiver is
not required, and which arise in the ordinary course of business, so long as
such Liens attach only to assets located on the applicable Real Estate;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Credit Party is a party; (h) any attachment or judgment
lien not constituting an Event of Default under Section 8.1(j); (i) with respect
to any Real Estate, the permitted exceptions set forth on an Exhibit of any
mortgage granted to Lender applicable to such Real Estate, and zoning
restrictions, easements, licenses, or other restrictions on the use of any Real
Estate or other minor irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (j) presently existing or hereafter created
Liens in favor of Lender; (k) Liens expressly permitted under Section 6.7 (other
than subsection (a) thereto); (l) a Lien in favor of BMO Capital Markets Corp.,
as collateral agent, granted by the Credit Parties to secure the Guaranteed
Indebtedness of the Credit Parties to the extent permitted under Section 6.6(c),
provided, that such Lien is at all times subordinate to Lien of the Lender
pursuant to an intercreditor agreement (and any other applicable documents, from
time to time) satisfactory, in form and substance, to the Lender and (m) a Lien
in favor of Asta Group, Incorporated, as granted by the Credit Parties, to
secure payment on that certain promissory note, dated April 29, 2008 (together
with such other promissory notes as supersede such promissory note, provide that
such successor notes, in the aggregate, do not exceed the original principal
amount of such promissory note, the “Group Promissory Note”), executed by Asta
Funding, in favor of Asta Group, Incorporated, in the original principal amount
of $8,226,278 and a certain indemnification agreement (the “Group
Indemnification Agreement”) pursuant to which one or more of the Credit Parties
agrees to indemnify Asta Group, Incorporated (on terms reasonably satisfactory
to the Agent) for any and all losses associated with a pledge of all or a
portion of all of the Group Promissory Note to BMO Capital Markets Corp., as
collateral agent in connection with the Receivables Financing Agreement,
provided, that such Lien is at all times subordinate to Lien of the Lender
pursuant to an intercreditor agreement (and any other applicable documents, from
time to time) satisfactory, in form and substance, to the Lender.
“Permitted Convertible Debt” means any secured Subordinated Debt of any Credit
Party which is convertible to Stock of such Credit Party and the terms and
conditions of which (including, without limitation, with respect to
intercreditor arrangements) are reasonably acceptable to Lender.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), that any Credit Party
or ERISA Affiliate maintains, contributes to or has an obligation to contribute
to or has or could reasonably be expected to have a direct or indirect liability
under Title IV of ERISA or under Section 412 of the IRC.

 

A-15



--------------------------------------------------------------------------------



 



“Pledge Agreement” means the Pledge Agreement of even date herewith executed by
each Credit Party in favor of Lender, pledging all of the Stock of the
Subsidiaries of each Credit Party.
“Pledge Agreements” means the Pledge Agreement and any pledge agreements entered
into after the Closing Date by any Credit Party (as required by the Agreement or
any other Loan Document).
“Portfolio” means each group or pool of Consumer Loans acquired by any of the
Borrowers from a single Seller (or a single Seller and its affiliates) in a
single purchase transaction (including a forward flow transaction), which
Consumer Loans are recorded and administered in the Books and Records of the
Borrower acquiring same as a separate group or pool of Consumer Loans.
“Portfolio Bid” means the specific amount or the maximum of a range of amounts,
which are to be bid to acquire a Portfolio.
“Portfolio Loans” means the Consumer Loans, which comprise each Portfolio, as
more specifically detailed in the applicable Portfolio Proposal.
“Portfolio Proposal” means a written proposal presented by Borrowers or any
other Credit Party with respect to a Portfolio that such party intends to submit
to a Seller for the purchase of such Portfolio, which shall set forth in
sufficient detail the (i) Portfolio Bid and the terms of payment thereof,
(ii) nature of the Consumer Loans comprising the Portfolio, (iii) a computer
disc or written report containing a detailed description of the Consumer Loans,
and (iv) name of the Seller.
“Prior Lender Loan Agreement” means the Fourth Amended and Restated Loan
Agreement, dated as of July 11, 2006, by and among Borrowers, certain of their
affiliates, Israel Discount Bank of New York, as administrative agent,
collateral agent and co-lead arranger, Merrill Lynch Capital, a division of
Merrill Lynch Business Financial Services Inc., as co-lead arranger and as
co-administrative agent, and the lenders signatory thereto from time to time, as
amended and supplemented.
“Prior Lender Obligations” means the obligations under the Prior Lender Loan
Agreement and the agreements, documents and instruments related thereto.
“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the

 

A-16



--------------------------------------------------------------------------------



 



Collateral including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock, and (f) any
and all other amounts, rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition of Collateral and all rights
arising out of Collateral.
“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.
“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes.
“Real Estate” has the meaning ascribed to it in Section 3.6.
“Reference Rate” means, for any day, a floating rate equal to the rate
established from time to time by BLUSA its “Reference Rate”. Each change in any
interest rate provided for in the Agreement based upon the Reference Rate shall
take effect at the time of such change in the Reference Rate.
“Reference Rate Loan” means a Revolving Loan or portion thereof bearing interest
by reference to the Reference Rate.
“Related Transactions” means the initial borrowing under the Revolving Loan on
the Closing Date and the payment of all fees, costs and expenses associated with
all of the foregoing and the execution and delivery of all of the Related
Transactions Documents.
“Related Transactions Documents” means the Loan Documents and all other
agreements or instruments executed in connection with the Related Transactions.
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
“Restricted Payment” means, with respect to any Credit Party (a) any payment on
account of the purchase, redemption, defeasance, sinking fund or other
retirement of such Credit Party’s Stock or any other payment or distribution
made in respect thereof, either directly or

 

A-17



--------------------------------------------------------------------------------



 



indirectly; (b) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt, except as otherwise
expressly provided in the Subordination Agreement to which such Subordinated
Debt is subject; (c) any payment made to redeem, purchase, repurchase or retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire Stock of such Credit Party now or hereafter outstanding; (d) any
payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such Credit
Party’s Stock or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission; (e) any
payment, loan, contribution, or other transfer of funds or other property to any
Stockholder of such Credit Party other than payment of compensation in the
ordinary course of business and in accordance with past practices, to
Stockholders who are employees or consultants of such Person; and (f) any
payment of management fees (or other fees of a similar nature) by such Credit
Party to any Stockholder of such Credit Party or its Affiliates.
“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC or other
applicable law or coverage through the last day of the month of a participant’s
termination of employment.
“Revolving Loan” means, at any time, the aggregate amount of Advances
outstanding to Borrower.
“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(iv).
“Security Agreement” means one or more Security Agreements of even date herewith
entered into by and among Lender and each Credit Party that is a signatory
thereto.
“Seller” means the party (or parties) which has agreed to sell Portfolio Loans
to a Credit Party.
“Senior Executive” means each of Gary Stern and Robert Michel.
“Senior Obligations” has the meaning ascribed to it in Section 12.9(a).
“Servicing Agent” shall mean any third-party engaged or utilized by any Credit
Party for the purpose of administrating and/or collecting Payments made by an
Account Debtor with respect to Accounts.
“Servicing Threshold” shall mean an amount equal to ten percent (10%) or more of
Collections, Proceeds and Payments (net of any collection costs and other fees
permitted to be deducted therefrom by the express terms of the servicing
agreement that corresponds to such Collections, Proceeds and Payments), taken as
a whole for the Credit Parties, reported by such Credit Parties during the
Fiscal Quarter prior to the date of determination.

 

A-18



--------------------------------------------------------------------------------



 



“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
“Subordinated Debt” means any Indebtedness of any Credit Party subordinated to
the Obligations in a manner and form satisfactory to Lender in their sole
discretion, as to right and time of payment and as to any other rights and
remedies thereunder, pursuant to a Subordination Agreement or otherwise.
“Subordination Agreement” means any agreement between a Credit Party and the
holder or holders of such Credit Party’s Subordinated Debt, acceptable to Lender
in their sole discretion, pursuant to which such Subordinated Debt is expressly
subordinated to the Obligations as to right and time of payment and as to any
other rights and remedies thereunder.
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than 50% of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution)

 

A-19



--------------------------------------------------------------------------------



 



of more than 50% or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
“Tangible Net Worth” means, with respect to any Person at any date, the Net
Worth of such Person at such date, excluding, however, from the determination of
the total assets at such date, (a) all goodwill, capitalized organizational
expenses, capitalized research and development expenses, trademarks, trade
names, copyrights, patents, patent applications, licenses and rights in any
thereof, and other intangible items (including, without limitation, Non-Recourse
Investments), (b) all unamortized debt discount and expense, (c) treasury Stock,
and (d) any write-up in the book value of any asset resulting from a revaluation
thereof.
“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender or a Lender by the jurisdictions under the laws of
which Lender are organized or conduct business or maintain a permanent
establishment or any political subdivision thereof.
“Tax Returns” has the meaning ascribed to it in Section 3.11.
“Telecom Receivables” means each of the performing and non-performing
receivables presently and hereafter owned by Borrowers, which have been
purchased from telecommunication service providers.
“Termination Date” means the date on which (a) the Revolving Loan has been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged and (c) none of
Borrowers shall have any further right to borrow any monies under the Agreement.
“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.
“Total Liabilities” means, with respect to any Person as of any date of
determination, the total liabilities of such Person as determined as determined
in accordance with GAAP.
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, service marks, logos, all registrations and
recordings thereof, and all applications in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory

 

A-20



--------------------------------------------------------------------------------



 



thereof, or any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.
“Transaction” has the meaning ascribed to it in Section 11.7.
“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.
“Welfare Plan” means a Plan described in Section 3(i) of ERISA.
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Articles or Divisions 1 and 9 shall control. Unless
otherwise specified, references in the Agreement or any of the Appendices to a
Section, subsection or clause refer to such Section, subsection or clause as
contained in the Agreement. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to the Agreement as a whole, including all
Annexes, Exhibits and Schedules, as the same may from time to time be amended,
restated, modified or supplemented, and not to any particular section,
subsection or clause contained in the Agreement or any such Annex, Exhibit or
Schedule.
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Reference to any agreement (including without limitation the
Loan Documents), document or instrument means the agreement, document or
instrument as amended or supplemented, subject to any restrictions on amendment
contained therein (and, if applicable, in accordance with the terms of this
Agreement and the other Loan Documents). Whenever any provision in any Loan
Document refers to the knowledge (or an analogous phrase) of any Credit Party,
such words are intended to signify that such Credit Party has actual knowledge
or awareness of a particular fact or circumstance or that such Credit Party, if
it had exercised reasonable diligence, would have known or been aware of such
fact or circumstance.

 

A-21



--------------------------------------------------------------------------------



 



ANNEX C (SECTION 1.8)
TO
LOAN AGREEMENT
CASH MANAGEMENT SYSTEM
Reserved.

 

 



--------------------------------------------------------------------------------



 



ANNEX D (SECTION 2.1(A))
TO
LOAN AGREEMENT
CLOSING CHECKLIST
In addition to, and not in limitation of, the conditions described in
Section 2.1, pursuant to Section 2.1(a), the following items must be received by
Lender in form and substance satisfactory to Lender on or prior to the Closing
Date (each capitalized term used but not otherwise defined herein shall have the
meaning ascribed thereto in Annex A):
A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Lender.
B. Revolving Notes. Duly executed originals of the Revolving Notes for each
applicable Lender, dated the Closing Date.
C. Security Agreement. Duly executed originals of the Security Agreement, dated
the Closing Date, and all instruments, documents and agreements executed
pursuant thereto.
D. Insurance. Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
requested by Lender, in favor of Lender, on behalf of Lender.
E. Security Interests and Code Filings.
(a) Evidence satisfactory to Lender that Lender has a valid and perfected first
priority security interest in the Collateral, including (i) such documents duly
executed by each Credit Party (including financing statements under the Code and
other applicable documents under the laws of any jurisdiction with respect to
the perfection of Liens) as Lender may request in order to perfect its security
interests in the Collateral and (ii) copies of Code search reports listing all
effective financing statements that name any Credit Party as debtor, together
with copies of such financing statements, none of which shall cover the
Collateral, except Liens permitted under Section 6.7(b).
(b) Evidence satisfactory to Lender, including copies, of all UCC-1 and other
financing statements filed in favor of any Credit Party.
F. Guaranty. Duly executed originals of the Guaranty, dated the Closing Date,
and all documents, instruments and agreements executed pursuant thereto.
G. Guaranty of GMS Family Investors, LLC. Duly executed originals of that
certain Guaranty, dated the Closing Date, executed by GMS Family Investors, LLC
in favor of Lender, and all documents, instruments and agreements executed
pursuant thereto.

 

 



--------------------------------------------------------------------------------



 



H. Letter of Direction. Duly executed originals of a letter of direction from
Borrower Representative addressed to Lender with respect to the disbursement on
the Closing Date of the proceeds of the initial Advance.
I. Existing Loan Balance Letter. Copies of a duly executed letter, in form and
substance reasonably satisfactory to Lender, by and between all parties to the
Prior Lender Loan Agreement evidencing the amount of all Prior Lender
Obligations to be repaid with the proceeds of the initial Advance on the Closing
Date.
J. Charter and Good Standing. For each Credit Party, such Person’s (a) charter,
and all amendments thereto, (b) good standing certificates in its state of
formation, (c) good standing certificates and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date prior to the Closing Date and certified by the applicable Secretary of
State or other authorized Governmental Authority.
K. Bylaws and Resolutions. For each Credit Party, (a) such Person’s bylaws or
operating agreement, as applicable, together with all amendments thereto and
(b) resolutions of such Person’s Board of Directors or Members, as applicable,
approving and authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and the transactions to be consummated
in connection therewith, each certified as of the Closing Date by such Person’s
corporate secretary or an assistant secretary or Members, as applicable, as
being in full force and effect without any modification or amendment.
L. Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the member, officers or representative of each such Person
executing any of the Loan Documents, certified as of the Closing Date by such
Person’s corporate secretary or assistant secretary or other authorized person
as being true, accurate, correct and complete.
M. Opinions of Counsel. Duly executed originals of opinions of Lowenstein
Sandler PC, counsel for the Credit Parties (including with respect to New York
and New Jersey law and Delaware corporate law matters, together with existing
regulatory counsel opinions rendered in connection with Asta Funding’s last
public offering) reasonably requested by Lender, each in form and substance
reasonably satisfactory to Lender and its counsel, dated the Closing Date, and
each accompanied by a letter addressed to such counsel from the Credit Parties,
authorizing and directing such counsel to address its opinion to Lender and to
include in the opinion of Lowenstein Sandler PC, an express statement to the
effect that Lender are authorized to rely on such opinion.
N. Pledge Agreement. Duly executed originals of the Pledge Agreement accompanied
by (as applicable) (a) share certificates representing all of the outstanding
Stock being pledged pursuant to such Pledge Agreement and stock powers for such
share certificates executed in blank and (b) the original Intercompany Notes and
other instruments evidencing Indebtedness being pledged pursuant to such Pledge
Agreement, duly endorsed in blank.
O. Pledge Agreement of GMS Family Investors, LLC. Duly executed originals of
that certain Pledge Agreement, dated the Closing Date, executed by each GMS
Family Investors,

 

D-2



--------------------------------------------------------------------------------



 



LLC in favor of Lender, accompanied by (as applicable) (a) share certificates
representing all of the outstanding Stock being pledged pursuant to such Pledge
Agreement and stock powers for such share certificates executed in blank and
(b) the original Intercompany Notes and other instruments evidencing
Indebtedness being pledged pursuant to such Pledge Agreement, duly endorsed in
blank.
P. Accountants’ Letters. A letter from the Credit Parties to their independent
auditors authorizing the independent certified public accountants of the Credit
Parties to communicate with Lender in accordance with Section 4.2.
Q. Disclosure Document. The Credit Parties shall execute and deliver to Lender
for the benefit of Lender the Disclosure Document and the exhibits attached
thereto, all of which shall be in form and substance acceptable to Lender.
R. Account Control Agreement of GMS Family Investors, LLC. Duly executed
originals of that certain Account Control Agreement, dated the Closing Date, by
and among GMS Family Investors, LLC, UBS Financial Services Inc. and Lender, and
all documents, instruments and agreements executed pursuant thereto.
S. Officer’s Certificate. Lender shall have received duly executed originals of
a certificate of the Chief Executive Officer or Chairman of the Board of
Borrower Representative, dated the Closing Date, stating that to such officer’s
knowledge, since June 30, 2009 (a) no event or condition has occurred or is
existing which could reasonably be expected to have a Material Adverse Effect;
(b) there has been no material adverse change in the industry in which any
Borrower operates; (c) no Litigation has been commenced which, if successful,
could reasonably be expected to have a Material Adverse Effect or which
challenges any of the transactions contemplated by the Agreement and the other
Loan Documents; (d) there have been no Restricted Payments made by any Credit
Party in violation of the Agreement other than in connection with the Related
Transactions; and (e) there has been no material increase in liabilities,
liquidated or contingent (other than in connection with the Related
Transactions), and no material decrease in assets of any Borrower or any of its
Subsidiaries.
Furthermore, Lender shall have received duly executed originals of a certificate
of the Chief Executive Officer or Chairman of the Board of Borrower
Representative, dated the Closing Date, stating that to such officer’s
knowledge, no changes have been made in the business operations or activities or
the licensing requirements of any Credit Party that would reasonably require any
changes to be made to the facts expressed in the existing regulatory counsel
opinions rendered in connection with Asta Funding’s last public offering in
order for such existing regulatory counsel opinion and the facts shown therein
to continue to be true, complete and correct in all material respects as of the
Closing Date (or, if such changes would reasonably be required, then setting
forth in reasonable detail such changes) and stating that to the best of his
knowledge and belief, after having made reasonable investigations, Palisades
Collection, L.L.C., is the only Credit Party required by applicable law to be
licensed to conduct the consumer debt collection business operations and
activities of the Borrowers and the other Credit Parties.
T. [RESERVED]

 

D-3



--------------------------------------------------------------------------------



 



U. Financials; Financial Condition. Lender shall have received the Financial
Statements and other materials set forth in Section 3.4, certified by Borrower
Representative’s Chief Financial Officer or Manager. Lender shall have further
received a certificate of a Manager of Borrower Representative or with respect
to any limited liability company, other authorized person of each Borrower, to
the effect that (a) such Borrower will be Solvent upon the consummation of the
transactions contemplated herein; (b) the projections fairly present the
financial condition of such Borrower as of the date thereof after giving effect
to the transactions contemplated by the Loan Documents; and (c) containing such
other statements with respect to the solvency of such Borrower and matters
related thereto as Lender shall reasonably request.
V. Other Documents. Such other certificates, documents and agreements respecting
any Credit Party as Lender may, in its reasonable discretion, request.

 

D-4



--------------------------------------------------------------------------------



 



ANNEX E (SECTION 4.1(A))
TO
LOAN AGREEMENT
FINANCIAL STATEMENTS — REPORTING
Borrowers shall deliver or cause to be delivered to Lender or to Lender, as
indicated, the following:
A. Quarterly Financials. To Lender, within 45 days after the end of each Fiscal
Quarter, either the Form 10Q that Asta Funding filed for that Fiscal Quarter
with the Securities and Exchange Commission or, in the event Asta Funding has
not filed its Form 10Q on a timely basis (without taking into consideration any
extensions granted for the filing of such Form 10Q), the following (hereinafter
referred to as the “Alternative Financial Information”) consolidated financial
information regarding Asta Funding, its Subsidiaries, and Borrowers (in each
case, together with consolidating worksheets in the event a Non-Credit Party
Affiliate has Indebtedness or owns assets of any material nature), including
(A) unaudited balance sheets as of the close of such Fiscal Quarter and the
related statements of income and cash flow for that portion of the Fiscal Year
ending as of the close of such Fiscal Quarter, and (B) unaudited statements of
income and cash flows for such Fiscal Quarter, in each case setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the projections for such Fiscal Year, all prepared in
accordance with GAAP (subject to normal year-end adjustments) on a review basis
by an independent certified public accounting firm of national standing or
otherwise reasonably acceptable to Lender. In any event, Borrowers shall deliver
to Lender and Lender a copy of any and all Form 10Q that Asta Funding files with
the Securities and Exchange Commission within 15 days after making any such
filing. Such Form 10Q or Alternative Financial Information, as the case may be,
shall be accompanied by the certification of the Chief Financial Officer or
other senior officer of Borrower Representative that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments) the financial position, results of operations and statements of
cash flows of Asta Funding, Borrowers and their Subsidiaries, on a consolidated
basis (together with consolidating worksheets in the event a Non-Credit Party
Affiliate has Indebtedness or owns assets of any material nature), as at the end
of such Fiscal Quarter and for that portion of the Fiscal Year then ended,
(ii) any other information presented is true, correct and complete in all
material respects and that there was no Default, which is not reasonably capable
of being cured, or Event of Default in existence as of such time or, if a
Default, which is not reasonably capable of being cured, or Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Default, which is not reasonably capable of being cured,
or Event of Default. In addition, Asta Funding and Borrowers shall deliver to
Lender, within 45 days after the end of each Fiscal Quarter, a statement of the
intercompany loan balance of all Intercompany Notes as of the end of such Fiscal
Quarter.
B. Annual Audited Financials. To Lender, within 90 days after the end of each
Fiscal Year, audited Financial Statements for Asta Funding, Borrowers and their
Subsidiaries on a consolidated basis (together with consolidating worksheets),
consisting of balance sheets and statements of income and retained earnings and
cash flows, setting forth in comparative form in each case the figures for the
previous Fiscal Year, which Financial Statements shall be prepared

 

 



--------------------------------------------------------------------------------



 



in accordance with GAAP and certified without qualification, by an independent
certified public accounting firm of national standing or otherwise reasonably
acceptable to Lender. Such Financial Statements shall be accompanied by (i) a
report from such accounting firm to the effect that, in connection with their
audit examination, nothing has come to their attention to cause them to believe
that the Asta Funding and/or Borrowers have failed to comply with the terms,
covenants, provisions or conditions of Section 5.3, Section 6.2 through
Section 6.8 inclusive, Section 6.10, and Section 6.12 through Section 6.16
inclusive, of this Agreement (or specifying any non-compliance that they became
aware of), it being understood that such audit examination extended only to
financial and accounting matters and that no special investigation was made with
respect to the existence of any such non-compliance, (ii) from Asta Funding and
the Borrowers, the annual letters to such accountants in connection with their
audit examination detailing contingent liabilities and material litigation
matters, and (iii) the certification of the Chief Executive Officer or Chief
Financial Officer of Asta Funding and the Borrowers that all such Financial
Statements present fairly in all material respect in accordance with GAAP the
financial position, results of operations and statements of cash flows of Asta
Funding, Borrowers and their Subsidiaries on a consolidated basis (together with
consolidating worksheets), as at the end of such Fiscal Year and for the period
then ended, and that there was no Default or Event of Default in existence as of
such time or, if a Default, which is not reasonably capable of being cured, or
Event of Default has occurred and is continuing, describing the nature thereof
and all efforts undertaken to cure such Default or Event of Default.
C. Management Letters. To Lender, within 5 Business Days after receipt thereof
by any Credit Party, copies of all management letters, exception reports or
similar letters or reports received by such Credit Party from its independent
certified public accountants.
D. Default Notices. To Lender, as soon as practicable, and in any event within 2
Business Days after an executive officer of any Borrower has actual knowledge of
the existence of any Default, Event of Default or other event that has had a
Material Adverse Effect, telephonic or telecopied notice specifying the nature
of such Default or Event of Default or other event, including the anticipated
effect thereof, which notice, if given telephonically, shall be promptly
confirmed in writing on the next Business Day.
E. SEC Filings and Press Releases. To Lender, promptly upon their becoming
available, copies of: (i) all Financial Statements, reports, notices and proxy
statements made publicly available by any Credit Party to its security holders;
(ii) all regular (including, without limitation, all 10Ks and 10Qs) and periodic
reports and all registration statements and prospectuses, if any, filed by any
Credit Party with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority; and (iii) all
press releases and other statements made available by any Credit Party to the
public concerning material changes or developments in the business of any such
Person.
F. Supplemental Schedules. To Lender (and upon the request of Lender, Lender),
supplemental disclosures, if any, required by Section 5.6.
G. Litigation. To Lender (and upon the request of Lender, Lender) in writing,
promptly upon learning thereof, notice of any Litigation commenced or threatened
against any Credit Party that (i) seeks damages in excess of $500,000 (except
that in the case of Litigation

 

E-2



--------------------------------------------------------------------------------



 



relating to Accounts, any Litigation that seeks damages in excess of $1,000,000
with respect to claims for which the applicable Credit Party has no right of
indemnification from the originator or seller of any such Account, or Litigation
that seeks damages in excess of $2,500,000 with respect to claims for which the
applicable Credit Party has a right of indemnification from the originator or
seller of any such Account), (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets or against any Credit
Party or ERISA Affiliate in connection with any Plan (iv) alleges criminal
misconduct by any Credit Party, (v) alleges the violation of any law regarding,
or seeks remedies in connection with, any Environmental Liabilities or
(vi) involves any consumer credit violations.
H. Insurance Notices. To Lender (and upon the request of Lender, Lender),
disclosure of losses or casualties required by Section 5.4.
I. Lease Default Notices. To Lender (and upon the request of Lender, Lender),
within 2 Business Days after receipt thereof, copies of (i) any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral is located, and (ii) such other notices or documents
as Lender may reasonably request.
J. Lease Amendments. To Lender (and upon the request of Lender, Lender), within
2 Business Days after receipt thereof, copies of all material amendments to real
estate leases.
K. Other Documents. To Lender, such other financial and other information
respecting any Credit Party’s business or financial condition as Lender shall
from time to time reasonably request.

 

E-3



--------------------------------------------------------------------------------



 



ANNEX F (SECTION 4.1(B))
TO
LOAN AGREEMENT
COLLATERAL REPORTS
Borrowers shall deliver or cause to be delivered to Lender (within a reasonable
period of time after request therefor) such reports, summaries and information
relating to the Portfolios, the Collateral, the Accounts, the business
operations and activities of the Credit Parties, the transactions and other
matters contemplated by the Agreement, the Loan Documents, and the Obligations,
as Lender shall reasonably request from time to time.

 

F-1



--------------------------------------------------------------------------------



 



ANNEX G
TO
LOAN AGREEMENT
RESERVED

 

G-1



--------------------------------------------------------------------------------



 



ANNEX H (Section 9.9(a))
to
LOAN AGREEMENT
WIRE TRANSFER INFORMATION
RESERVED.

 

H-1



--------------------------------------------------------------------------------



 



ANNEX I (Section 11.10)
to
LOAN AGREEMENT
NOTICE ADDRESSES

         
(A)
  If to Lender:    
 
       
 
  Bank Leumi USA    
 
  562 Fifth Avenue    
 
  New York, NY 10036    
 
  Attention:   Mary Ellen Bianco
 
  Telecopier No.:   (212) 626 1329
 
  Telephone No.:   (212) 626 1390
 
        with copies to (which shall not constitute notice):
 
            Otterbourg, Steindler, Houston & Rosen, P.C.
 
  230 Park Avenue    
 
  New York, NY 10169    
 
  Attention:   Richard L. Stehl, Esq.
 
  Telecopier No.:   (212) 682-6104
 
  Telephone No.:   (212) 661-9100
 
        (B)   If to any Borrower, any Credit Party, or any Guarantor, to
Borrower Representative, at:
 
       
 
  Palisades Collection, L.L.C.    
 
  210 Sylvan Avenue    
 
  Englewood Cliffs, NJ 07632    
 
  Attention:   Gary Stern
 
      Robert J. Michel
 
  Telecopier No.:    
 
  Telephone No.:   (201) 308-9245
 
        with copies to (which shall not constitute notice):
 
       
 
  Lowenstein Sandler PC    
 
  65 Livingston Avenue    
 
  Roseland, NJ 07068    
 
  Attention:   Daniel J. Barkin, Esq.
 
  Telecopier No.:   (973) 597-2307
 
  Telephone No.:   (973) 597-2306

 

I-1



--------------------------------------------------------------------------------



 



ANNEX J
(from Annex A — Commitments definition)
to
LOAN AGREEMENT

 

J-1



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
AGENTS’ REPRESENTATIVE

         
Name:
  Mary Ellen Bianco    
 
  Bank Leumi USA    
 
  562 Fifth Avenue    
 
  New York, NY 10036    
 
  Telecopier No.:   (212) 626 1329
 
  Telephone No.:   (212) 626 1390

 

Schedule 1.1 - 1



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(c)

 

G-2